UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended November 30, 2011 Average annual total returns (%) Cumulative total returns (%) SEC 30-day with maximum sales charge with maximum sales charge yield (%) as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-11 Class A –1.24 5.93 6.89 –8.46 –1.24 33.39 94.62 5.12 Class B –2.15 5.86 6.79 –9.17 –2.15 32.95 92.81 4.65 Class C 1.73 6.16 6.63 –5.45 1.73 34.81 90.06 4.66 Class I 3.84 7.28 7.76 –4.00 3.84 42.10 111.13 5.76 Class R1 3.17 6.52 7.00 –4.35 3.17 37.13 96.66 5.09 Class R3 3.40 6.61 7.06 –4.17 3.40 37.71 97.75 5.20 Class R4 3.51 6.89 7.36 –4.18 3.51 39.53 103.38 5.52 Class R5 3.82 7.19 7.67 –4.02 3.82 41.54 109.40 5.81 Class R6 3.87 7.36 7.86 –3.96 3.87 42.63 113.02 5.86 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R1, Class R3, Class R4, Class R5 and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: (%) Class A Class B Class C Class I Class R1 Class R3 Class R4 Class R5 Class R6 0.92 1.62 1.62 0.52 1.13 1.06 0.79 0.52 0.46 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Strategic Income Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 3 11-30-01 $19,281 $19,281 $17,235 Class C 3 11-30-01 19,006 19,006 17,235 Class I 11-30-01 21,113 21,113 17,235 Class R1 11-30-01 19,666 19,666 17,235 Class R3 11-30-01 19,775 19,775 17,235 Class R4 11-30-01 20,338 20,338 17,235 Class R5 11-30-01 20,940 20,940 17,235 Class R6 11-30-01 21,302 21,302 17,235 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 For certain types of investors as described in the Fund’s prospectuses. 2 8-18-86 is the inception date for the oldest class of shares, Class A shares. The inception dates for Class I and Class R1 shares are 9-4-01 and 8-5-03, respectively. The inception date for Class R3, Class R4 and Class R5 shares is 5-21-09. The inception date for Class R6 shares is 9-1-11. The returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class I, Class R1, Class R3, Class R4, Class R5 and Class R6 shares, respectively. 3 No contingent deferred sales charge is applicable. Semiannual report | Strategic Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2011 with the same investment held until November 30, 2011. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $958.20 $4.50 Class B 1,000.00 954.80 7.92 Class C 1,000.00 954.80 7.92 Class I 1,000.00 960.00 2.55 Class R1 1,000.00 956.50 5.92 Class R3 1,000.00 958.30 5.34 Class R4 1,000.00 958.20 3.92 Class R5 1,000.00 959.80 2.45 For the class noted below, the example assumes an account value of $1,000 on September 1, 2011, with the same investment held until November 30, 2011. Account value Ending value Expenses paid during on 9-1-11 on11-30-11 period ended 11-30-11 2 Class R6 $1,000.00 $983.50 $1.18 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Strategic Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2011, with the same investment held until November 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 3 Class A $1,000.00 $1,020.40 $4.65 Class B 1,000.00 1,016.90 8.17 Class C 1,000.00 1,016.90 8.17 Class I 1,000.00 1,022.40 2.63 Class R1 1,000.00 1,018.90 6.11 Class R3 1,000.00 1,019.50 5.50 Class R4 1,000.00 1,021.00 4.04 Class R5 1,000.00 1,022.50 2.53 Class R6 1,000.00 1,022.60 2.43 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 0.92%, 1.62%, 1.62%, 0.52%, 1.21%, 1.09%, 0.80% and 0.50% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 and Class R5 shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 0.48% for Class R6 shares, multiplied by the average account value over the period, multiplied by 91/366 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Semiannual report | Strategic Income Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 50.1% Capital Preferred Securities 1.8% Foreign Government Obligations 24.5% Convertible Bonds 1.2% Collateralized Mortgage Obligations 4.4% Asset Backed Securities 0.9% Common Stocks 4.1% Municipal Bonds 0.7% Term Loans 3.9% Short-Term Investments & Other 6.5% Preferred Securities 1.9% Sector Composition Foreign Government Obligations 24.5% Utilities 3.5% Financials 19.4% Consumer Staples 2.8% Consumer Discretionary 13.3% Health Care 2.6% Industrials 5.7% Asset Backed Securities 0.9% Materials 5.4% Municipal Bonds 0.7% Energy 5.2% Information Technology 0.7% Collateralized Mortgage Obligations 4.4% Short-Term Investments & Other 6.5% Telecommunication Services 4.4% Country Composition 1 United States 50.1% Philippines 2.6% Canada 6.0% Indonesia 2.6% Australia 3.2% Sweden 2.3% South Korea 3.1% Germany 2.3% Singapore 3.1% Luxembourg 2.1% New Zealand 2.9% Other Countries 10.4% Cayman Islands 2.8% Short-Term Investments & Other 6.5% Quality Distribution AAA 18.9% CCC & Below 9.6% AA 5.8% Equities 4.1% A 8.1% Preferred Securities 1.9% BBB 7.9% Not Rated 0.7% BB 15.1% Short-Term Investments & Other 6.5% B 21.4% 1 As a percentage of net assets on 11-30-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-11 and do not reflect subsequent downgrades or upgrades, if any. 10 Strategic Income Fund | Semiannual report Fund’s investments As of 11-30-11 (unaudited) Maturity Rate (%) date Par value Value Corporate Bonds 50.07% (Cost $1,638,400,840) Consumer Discretionary 10.38% Auto Components 0.92% Allison Transmission, Inc. (S) 7.125 05-15-19 $6,045,000 5,697,414 Allison Transmission, Inc. (S) 11.000 11-01-15 8,029,000 8,430,450 Exide Technologies 8.625 02-01-18 4,280,000 3,424,000 Hyva Global BV (S) 8.625 03-24-16 3,490,000 3,001,400 Lear Corp. 8.125 03-15-20 4,500,000 4,860,000 Lear Corp., Series B, Escrow Certificates (I) 8.750 12-01-16 2,645,000 72,738 Tenneco, Inc. 6.875 12-15-20 3,185,000 3,200,925 TRW Automotive, Inc. (S) 8.875 12-01-17 1,090,000 1,166,300 Automobiles 0.34% Chrysler Group LLC (S) 8.250 06-15-21 2,600,000 2,184,000 Ford Motor Company 6.625 10-01-28 4,515,000 4,551,879 Ford Motor Company 7.450 07-16-31 3,662,000 4,293,695 Food Products 0.14% Simmons Foods, Inc. (S) 10.500 11-01-17 5,660,000 4,414,800 Hotels, Restaurants & Leisure 2.44% Ameristar Casinos, Inc. 7.500 04-15-21 2,115,000 2,115,000 Arcos Dorados Holdings, Inc. (BRL) (D)(S) 10.250 07-13-16 10,025,000 5,599,165 CCM Merger, Inc. (S) 8.000 08-01-13 14,359,000 13,461,563 Fontainebleau Las Vegas Holdings LLC (H)(S) 10.250 06-15-15 3,455,000 2,159 Great Canadian Gaming Corp. (S) 7.250 02-15-15 4,330,000 4,373,300 Jacobs Entertainment, Inc. 9.750 06-15-14 10,305,000 9,686,700 Landry’s Holdings, Inc. (S) 11.500 06-01-14 8,440,000 8,144,600 Landry’s Restaurants, Inc. 11.625 12-01-15 2,520,000 2,627,100 Landry’s Restaurants, Inc. (S) 11.625 12-01-15 1,235,000 1,287,488 Little Traverse Bay Bands of Odawa Indians (S) 9.000 08-31-20 1,639,000 1,360,370 Mandalay Resort Group 6.375 12-15-11 3,175,000 3,175,000 Mashantucket Western Pequot Tribe, Series A (H)(S) 8.500 11-15-15 4,910,000 220,950 MGM Resorts International 6.625 07-15-15 15,974,000 15,095,430 Mohegan Tribal Gaming Authority 7.125 08-15-14 5,540,000 2,797,700 Mohegan Tribal Gaming Authority 8.000 04-01-12 10,425,000 6,776,250 Mohegan Tribal Gaming Authority (S) 11.500 11-01-17 780,000 725,400 Waterford Gaming LLC (S) 8.625 09-15-14 4,732,615 1,703,370 See notes to financial statements Semiannual report | Strategic Income Fund 11 Maturity Rate (%) date Par value Value Household Durables 0.25% Beazer Homes USA, Inc. 6.875 07-15-15 $736,000 $529,920 Beazer Homes USA, Inc. 8.125 06-15-16 2,570,000 1,837,550 Beazer Homes USA, Inc. 9.125 05-15-19 1,945,000 1,269,113 Standard Pacific Corp. 8.375 05-15-18 3,025,000 2,828,375 Standard Pacific Corp. 8.375 01-15-21 1,835,000 1,692,788 Media 5.07% AMC Entertainment, Inc. 8.000 03-01-14 7,640,000 7,391,700 AMC Entertainment, Inc. 8.750 06-01-19 2,135,000 2,156,350 AMC Entertainment, Inc. 9.750 12-01-20 6,565,000 5,974,150 Cablevision Systems Corp. 8.000 04-15-20 3,700,000 3,755,500 Cablevision Systems Corp. 8.625 09-15-17 4,905,000 5,125,725 CCH II LLC 13.500 11-30-16 13,854,167 15,966,927 CCO Holdings LLC 7.000 01-15-19 13,570,000 13,654,813 Cinemark USA, Inc. 7.375 06-15-21 3,950,000 3,940,125 Cinemark USA, Inc. 8.625 06-15-19 1,435,000 1,542,625 Clear Channel Communications, Inc. 9.000 03-01-21 2,980,000 2,458,500 Clear Channel Communications, Inc. 10.750 08-01-16 12,425,000 7,827,750 Clear Channel Communications, Inc., PIK 11.000 08-01-16 15,074,084 8,818,339 Comcast Corp. 4.950 06-15-16 1,800,000 1,982,318 DISH DBS Corp. 7.875 09-01-19 14,250,000 15,105,000 Quebecor Media, Inc. (CAD) (D)(S) 7.375 01-15-21 1,310,000 1,261,900 Regal Entertainment Group 9.125 08-15-18 1,445,000 1,510,025 Shaw Communications, Inc. (CAD) (D) 5.500 12-07-20 3,155,000 3,253,088 Shaw Communications, Inc. (CAD) (D) 5.700 03-02-17 2,325,000 2,504,763 Shaw Communications, Inc. (CAD) (D) 6.100 11-16-12 9,000,000 9,155,919 Shaw Communications, Inc. (CAD) (D) 6.500 06-02-14 3,055,000 3,278,146 Sirius XM Radio, Inc. (S) 8.750 04-01-15 12,710,000 13,790,350 SuperMedia, Inc., Escrow Certificates (I) 8.000 11-15-16 5,300,000 0 Videotron Ltee (CAD) (D)(S) 7.125 01-15-20 4,670,000 4,662,674 Virgin Media Secured Finance PLC 5.250 01-15-21 2,210,000 2,310,800 WMG Acquisition Corp. (S) 11.500 10-01-18 7,940,000 7,820,900 XM Satellite Radio, Inc. (S) 7.625 11-01-18 5,580,000 5,747,400 XM Satellite Radio, Inc. (S) 13.000 08-01-13 12,160,000 13,740,800 Multiline Retail 0.37% Macy’s Retail Holdings, Inc. 7.875 08-15-36 5,220,000 5,440,874 Michaels Stores, Inc. 11.375 11-01-16 6,265,000 6,578,250 Specialty Retail 0.60% Automotores Gildemeister SA (S) 8.250 05-24-21 7,600,000 7,752,000 Empire Today LLC (S) 11.375 02-01-17 4,940,000 4,569,500 Gymboree Corp. 9.125 12-01-18 3,065,000 2,528,625 Hillman Group, Inc. 10.875 06-01-18 2,285,000 2,307,850 Hillman Group, Inc. (S) 10.875 06-01-18 885,000 893,850 Toys R Us Property Company II LLC 8.500 12-01-17 1,575,000 1,610,438 Textiles, Apparel & Luxury Goods 0.25% Burlington Coat Factory Warehouse Corp. (S) 10.000 02-15-19 4,225,000 4,066,563 PVH Corp. 7.375 05-15-20 3,700,000 3,931,250 12 Strategic Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Consumer Staples 2.74% Beverages 0.23% Anheuser-Busch InBev Worldwide, Inc. (BRL) (D) 9.750 11-17-15 7,585,000 4,372,695 Corp. Lindley SA (S) 6.750 11-23-21 $3,160,000 3,183,700 Commercial Services & Supplies 0.16% ARAMARK Corp. 8.500 02-01-15 5,000,000 5,125,000 Food Products 1.14% B&G Foods, Inc. 7.625 01-15-18 3,770,000 3,916,088 Corp. Pesquera Inca SAC (S) 9.000 02-10-17 4,645,000 4,703,063 Del Monte Foods Company (S) 7.625 02-15-19 2,325,000 2,080,875 Grupo Bimbo SAB de CV (S) 4.875 06-30-20 4,945,000 5,079,034 JBS Finance II, Ltd. (S) 8.250 01-29-18 3,165,000 2,832,675 Marfrig Holding Europe BV (S) 8.375 05-09-18 8,300,000 5,976,000 TreeHouse Foods, Inc. 7.750 03-01-18 2,500,000 2,678,125 Viterra, Inc. (CAD) (D) 8.500 07-07-14 9,700,000 9,938,232 Household Products 0.88% Diversey, Inc. 8.250 11-15-19 916,000 1,140,420 Reynolds Group Issuer, Inc. (S) 8.250 02-15-21 1,590,000 1,351,500 Reynolds Group Issuer, Inc. (S) 9.000 04-15-19 12,864,000 11,577,600 Reynolds Group Issuer, Inc. (S) 9.250 05-15-18 2,910,000 2,648,100 Yankee Candle Company, Inc. 8.500 02-15-15 9,010,000 8,987,475 Yankee Candle Company, Inc., Series B 9.750 02-15-17 2,180,000 2,092,800 YCC Holdings LLC, PIK 10.250 02-15-16 1,050,000 918,750 Personal Products 0.33% Hypermarcas SA (S) 6.500 04-20-21 10,605,000 9,226,350 Revlon Consumer Products Corp. 9.750 11-15-15 1,280,000 1,363,200 Energy 4.72% Energy Equipment & Services 1.46% Calfrac Holdings LP (S) 7.500 12-01-20 4,920,000 4,747,800 Inkia Energy, Ltd. (S) 8.375 04-04-21 12,190,000 12,250,950 Offshore Group Investments, Ltd. 11.500 08-01-15 21,705,000 23,278,612 PHI, Inc. 8.625 10-15-18 4,875,000 4,765,313 Trinidad Drilling, Ltd. (S) 7.875 01-15-19 2,490,000 2,539,800 Oil, Gas & Consumable Fuels 3.26% Alpha Natural Resources, Inc. 6.250 06-01-21 7,920,000 7,563,600 Arch Coal, Inc. (S) 7.000 06-15-19 2,855,000 2,783,625 Arch Coal, Inc. (S) 7.250 06-15-21 5,115,000 4,961,550 Bumi Investment Pte, Ltd. (S) 10.750 10-06-17 2,365,000 2,317,700 Energy Partners, Ltd. 8.250 02-15-18 2,405,000 2,242,663 EV Energy Partners LP 8.000 04-15-19 4,535,000 4,489,650 Forbes Energy Services, Ltd. 9.000 06-15-19 3,160,000 2,938,800 Linn Energy LLC 8.625 04-15-20 2,725,000 2,847,625 MarkWest Energy Partners LP 6.500 08-15-21 3,095,000 3,156,900 McMoRan Exploration Company 11.875 11-15-14 7,415,000 7,785,750 Niska Gas Storage US LLC 8.875 03-15-18 4,380,000 4,270,500 OGX Petroleo e Gas Participacoes SA (S) 8.500 06-01-18 10,550,000 10,022,500 Overseas Shipholding Group, Inc. 8.125 03-30-18 2,850,000 2,023,500 Pan American Energy LLC (S) 7.875 05-07-21 3,785,000 3,766,075 See notes to financial statements Semiannual report | Strategic Income Fund 13 Maturity Rate (%) date Par value Value Oil, Gas & Consumable Fuels (continued) Pertamina Persero PT (S) 5.250 05-23-21 $3,910,000 $3,880,675 Pertamina Persero PT (S) 6.500 05-27-41 2,800,000 2,800,000 Petrobras International Finance Company 5.375 01-27-21 5,035,000 5,116,446 Petroleos Mexicanos 6.000 03-05-20 2,685,000 2,953,500 RDS Ultra-Deepwater, Ltd. (S) 11.875 03-15-17 8,065,000 8,387,600 Regency Energy Partners LP 9.375 06-01-16 7,000,000 7,665,000 Valero Energy Corp. 4.500 02-01-15 1,530,000 1,633,485 Valero Energy Corp. 6.125 02-01-20 1,530,000 1,667,524 W&T Offshore, Inc. (S) 8.500 06-15-19 5,735,000 5,749,338 Westmoreland Coal Company 10.750 02-01-18 4,915,000 4,693,825 Financials 15.35% Capital Markets 1.09% Affinion Group Holdings, Inc. 11.625 11-15-15 3,970,000 3,314,950 E*Trade Financial Corp. 6.750 06-01-16 4,260,000 4,153,500 Hongkong Land Treasury Services (Singapore) Pte, Ltd. (SGD) (D) 3.860 12-29-17 4,000,000 3,251,889 Macquarie Group, Ltd. (S) 7.300 08-01-14 1,735,000 1,824,295 Morgan Stanley (BRL) (D)(S) 11.500 10-22-20 20,000,000 9,732,629 Nationstar Mortgage 10.875 04-01-15 2,980,000 2,994,900 Temasek Financial I, Ltd. (SGD) (D) 3.265 02-19-20 12,250,000 10,219,911 Commercial Banks 2.58% ANZ National International, Ltd. (SGD) (D) 2.950 07-27-15 11,000,000 8,813,698 Banco de Galicia y Buenos Aires (S) 8.750 05-04-18 6,505,000 5,659,350 Banco Safra SA (BRL) (D)(S) 10.250 08-08-16 4,641,000 2,425,300 Banco Votorantim SA (BRL) (D)(S) 6.250 05-16-16 10,930,000 6,104,626 Bancolombia SA 5.950 06-03-21 5,995,000 5,965,025 First Tennessee Bank NA 5.050 01-15-15 1,624,000 1,604,814 M&I Marshall & Ilsley Bank 4.850 06-16-15 8,240,000 8,601,884 M&I Marshall & Ilsley Bank 5.000 01-17-17 7,070,000 7,418,593 Regions Financial Corp. 7.375 12-10-37 4,085,000 3,339,488 Santander Issuances SA (6.500% to 11-15-14, then 3 month LIBOR + 3.920%) (S) 6.500 08-11-19 3,400,000 3,094,000 Standard Chartered Bank (SGD) (D) 2.220 07-05-13 17,000,000 13,350,422 State Bank of India/London (S) 4.500 07-27-15 3,680,000 3,683,978 Synovus Financial Corp. 5.125 06-15-17 1,595,000 1,325,844 The Royal Bank of Scotland PLC (SGD) (D)(P) 1.609 03-31-14 6,250,000 4,639,932 The South Financial Group, Inc. (P) 1.947 09-01-37 975,000 784,875 Western Alliance Bancorp 10.000 09-01-15 1,675,000 1,742,000 Wilmington Trust Corp. 4.875 04-15-13 5,205,000 5,302,026 Consumer Finance 0.11% Discover Financial Services 10.250 07-15-19 3,100,000 3,668,159 Diversified Financial Services 9.24% Alfa Bank OJSC (S) 7.750 04-28-21 3,550,000 3,088,500 Banco Continental SA (7.375% to 10-7-20, then 3 month LIBOR + 6.802%) (S) 7.375 10-07-40 3,455,000 3,457,125 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA/Netherlands (NZD) (D) 5.125 03-12-13 5,980,000 4,741,280 Corp Andina de Fomento 3.750 01-15-16 5,610,000 5,659,682 14 Strategic Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Financial Services (continued) Council of Europe Development Bank (AUD) (D) 5.250 05-27-13 10,550,000 $10,941,476 Eurofima (AUD) (D) 6.000 01-28-14 14,285,000 15,069,469 European Investment Bank (NOK) (D) 4.250 02-04-15 85,900,000 15,112,704 European Investment Bank (AUD) (D) 5.375 05-20-14 17,636,000 18,177,204 European Investment Bank (NZD) (D) 6.500 09-10-14 5,685,000 4,712,937 Export-Import Bank of Korea (INR) (D)(S) 6.500 01-25-12 221,000,000 4,229,501 General Electric Capital Australia Funding Pty, Ltd. (AUD) (D) 7.000 10-08-15 2,600,000 2,792,038 General Electric Capital Corp. (SEK) (D) 4.875 04-05-16 69,000,000 10,643,072 General Electric Capital Corp., Series A (NZD) (D) 7.625 12-10-14 33,700,000 28,656,720 Gruposura Finance (S) 5.700 05-18-21 $5,165,000 5,195,990 GTP Acquisition Partners I LLC (S) 7.628 06-15-16 5,175,000 5,033,539 Inter-American Development Bank (INR) (D) 4.750 01-10-14 330,650,000 6,358,386 Inter-American Development Bank (AUD) (D) 5.375 05-27-14 13,790,000 14,641,069 Inter-American Development Bank, Series INTL (NZD) (D) 7.250 05-24-12 20,555,000 16,354,490 Inter-American Development Bank, Series MPLE (CAD) (D) 4.250 12-02-12 4,770,000 4,816,673 Intercorp Retail Trust (S) 8.875 11-14-18 3,985,000 4,034,813 International Bank for Reconstruction & Development (NOK) (D) 3.250 04-14-14 50,300,000 8,911,689 International Bank for Reconstruction & Development (NZD) (D) 4.500 08-16-16 9,400,000 7,573,033 International Bank for Reconstruction & Development (NZD) (D) 5.375 12-15-14 18,470,000 15,264,818 International Finance Corp. (AUD) (D) 7.500 02-28-13 9,510,000 10,211,643 Kreditanstalt fur Wiederaufbau (NOK) (D) 4.000 12-15-14 38,410,000 6,932,999 Kreditanstalt fur Wiederaufbau (AUD) (D) 5.750 05-13-15 22,750,000 23,976,260 Kreditanstalt fur Wiederaufbau (AUD) (D) 6.000 01-19-16 11,500,000 12,171,940 Kreditanstalt fur Wiederaufbau (AUD) (D) 6.000 08-20-20 14,600,000 14,889,467 Kreditanstalt fur Wiederaufbau (IDR) (D) 7.000 10-22-12 146,400,000,000 15,823,413 Ono Finance II PLC (S) 10.875 07-15-19 750,000 622,500 Insurance 1.13% American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 13,070,000 11,534,275 Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 1,560,000 1,528,800 CNO Financial Group, Inc. (S) 9.000 01-15-18 5,825,000 6,116,250 Glen Meadow Pass-Through Trust (6.505% to 2-15-17, then 3 month LIBOR +2.125%) (S) 6.505 02-12-67 8,105,000 5,926,781 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) 7.000 05-17-66 2,770,000 2,472,225 MetLife, Inc. 6.400 12-15-36 7,300,000 6,632,254 Symetra Financial Corp. (8.300% to 10-15-17, then 3 month LIBOR + 4.177%) (S) 8.300 10-15-37 2,585,000 2,391,125 Real Estate Investment Trusts 0.08% DuPont Fabros Technology LP 8.500 12-15-17 2,465,000 2,600,575 See notes to financial statements Semiannual report | Strategic Income Fund 15 Maturity Rate (%) date Par value Value Real Estate Management & Development 1.12% CapitaMalls Asia Treasury, Ltd. (SGD) (D) 3.950 08-24-17 14,250,000 $11,357,494 Country Garden Holdings Company (S) 11.125 02-23-18 $2,090,000 1,692,900 Realogy Corp. (S) 7.875 02-15-19 4,590,000 3,947,400 Realogy Corp. 11.500 04-15-17 8,470,000 6,458,375 Realogy Corp. 12.000 04-15-17 12,884,937 9,663,703 Yanlord Land Group, Ltd. (S) 10.625 03-29-18 4,170,000 3,064,950 Health Care 2.08% Biotechnology 0.18% Chiron Merger Sub, Inc. (S) 10.500 11-01-18 3,310,000 3,177,600 Grifols, Inc. (S) 8.250 02-01-18 2,465,000 2,538,950 Health Care Equipment & Supplies 0.09% Alere, Inc. 8.625 10-01-18 2,960,000 2,849,000 Health Care Providers & Services 1.49% BioScrip, Inc. 10.250 10-01-15 6,320,000 6,193,600 Community Health Systems, Inc. 8.875 07-15-15 7,849,000 8,064,848 ExamWorks Group, Inc. (S) 9.000 07-15-19 7,885,000 7,037,363 HCA, Inc. 7.500 02-15-22 13,250,000 13,051,250 HCA, Inc. 8.000 10-01-18 2,135,000 2,185,706 HCA, Inc. 8.500 04-15-19 10,000,000 10,800,000 LifePoint Hospitals, Inc. 6.625 10-01-20 1,100,000 1,122,000 Vanguard Health Systems, Inc. (Z) Zero 02-01-16 100,000 64,000 Pharmaceuticals 0.32% Catalent Pharma Solutions, Inc., PIK 9.500 04-15-15 6,107,726 6,107,726 Endo Pharmaceuticals Holdings, Inc. (S) 7.250 01-15-22 3,765,000 3,868,538 Valeant Pharmaceuticals International, Inc. (S) 7.000 10-01-20 550,000 517,688 Industrials 4.65% Aerospace & Defense 0.33% Bombardier, Inc. (S) 7.750 03-15-20 2,350,000 2,514,500 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 3,010,000 3,032,575 TransDigm, Inc. 7.750 12-15-18 5,005,000 5,155,150 Airlines 1.56% America West Airlines 2001-1 Pass Through Trust 7.100 04-02-21 4,566,995 4,224,470 Delta Air Lines 2002-1 Class G-1 Pass Through Trust 6.718 01-02-23 2,776,290 2,748,527 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 3,520,765 3,582,378 Delta Air Lines, Inc. (S) 9.500 09-15-14 6,032,000 6,152,640 Delta Air Lines, Inc. (S) 12.250 03-15-15 2,810,000 2,978,600 Global Aviation Holdings, Inc. 14.000 08-15-13 7,967,000 6,771,950 TAM Capital 3, Inc. (S) 8.375 06-03-21 5,440,000 5,480,800 TAM Capital, Inc. 7.375 04-25-17 3,135,000 3,119,325 United Air Lines 2009-1 Pass Through Trust 10.400 11-01-16 1,846,694 2,012,897 United Air Lines 2009-2A Pass Through Trust 9.750 01-15-17 2,467,924 2,702,377 United Air Lines, Inc. (S) 9.875 08-01-13 1,085,000 1,109,413 United Air Lines, Inc. (S) 12.000 11-01-13 7,305,000 7,542,413 United Air Lines, Inc. 12.750 07-15-12 2,248,963 2,338,922 16 Strategic Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Building Products 0.29% Euramax International, Inc. (S) 9.500 04-01-16 $1,370,000 $1,089,150 Nortek, Inc. (S) 8.500 04-15-21 2,700,000 2,220,750 Nortek, Inc. (S) 10.000 12-01-18 5,125,000 4,766,250 Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 1,205,000 1,268,263 Commercial Services & Supplies 0.48% Avis Budget Car Rental LLC 9.625 03-15-18 2,675,000 2,695,063 Covanta Holding Corp. 7.250 12-01-20 7,700,000 7,877,277 Garda World Security Corp. (S) 9.750 03-15-17 5,000,000 5,000,000 Construction & Engineering 0.28% Aeropuertos Argentina 2000 SA (S) 10.750 12-01-20 4,467,820 4,557,176 Tutor Perini Corp. 7.625 11-01-18 4,835,000 4,472,375 Construction Materials 0.09% Votorantim Cimentos SA (S) 7.250 04-05-41 2,865,000 2,771,888 Electrical Equipment 0.29% Coleman Cable, Inc. 9.000 02-15-18 2,410,000 2,410,000 WPE International Cooperatief UA (S) 10.375 09-30-20 8,350,000 7,181,000 Industrial Conglomerates 0.49% Grupo KUO SAB de CV (S) 9.750 10-17-17 6,175,000 6,545,500 Hutchison Whampoa International, Ltd. (S) 4.625 09-11-15 2,550,000 2,671,770 Mega Advance Investments, Ltd. (S) 5.000 05-12-21 3,925,000 3,945,402 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 2,100,000 2,047,500 Smiths Group PLC (S) 7.200 05-15-19 520,000 625,363 Machinery 0.28% Lonking Holdings, Ltd. (S) 8.500 06-03-16 4,066,000 3,618,740 Thermadyne Holdings Corp. 9.000 12-15-17 2,735,000 2,735,000 Volvo Treasury AB (S) 5.950 04-01-15 2,590,000 2,752,453 Marine 0.14% Navios Maritime Holdings, Inc. 8.125 02-15-19 4,310,000 3,318,700 Navios South American Logistics, Inc. (S) 9.250 04-15-19 1,595,000 1,389,644 Professional Services 0.03% Emergency Medical Services Corp. 8.125 06-01-19 1,055,000 1,036,538 Road & Rail 0.23% Swift Services Holdings, Inc. 10.000 11-15-18 4,390,000 4,565,600 Western Express, Inc. (S) 12.500 04-15-15 7,730,000 2,860,100 Transportation Infrastructure 0.16% SCF Capital, Ltd. (S) 5.375 10-27-17 5,880,000 5,159,700 Information Technology 0.63% Computers & Peripherals 0.18% Seagate HDD Cayman (S) 7.000 11-01-21 5,960,000 5,960,000 Electronic Equipment, Instruments & Components 0.08% Freescale Semiconductor, Inc. (S) 9.250 04-15-18 2,390,000 2,491,575 IT Services 0.27% Brightstar Corp. (S) 9.500 12-01-16 6,890,000 6,924,450 Equinix, Inc. 8.125 03-01-18 1,810,000 1,927,650 See notes to financial statements Semiannual report | Strategic Income Fund 17 Maturity Rate (%) date Par value Value Software 0.10% First Data Corp. (S) 8.875 08-15-20 $3,080,000 $3,080,000 Materials 5.18% Chemicals 0.66% American Pacific Corp. 9.000 02-01-15 5,560,000 5,386,250 Braskem Finance, Ltd. (S) 5.750 04-15-21 1,755,000 1,728,675 Braskem Finance, Ltd. (S) 7.000 05-07-20 4,225,000 4,436,250 Braskem Finance, Ltd. (Q)(S) 7.375 10-04-15 2,770,000 2,700,750 Ferro Corp. 7.875 08-15-18 460,000 458,850 Fufeng Group, Ltd. (S) 7.625 04-13-16 7,310,000 5,994,200 Rhodia SA (S) 6.875 09-15-20 555,000 620,213 Construction Materials 0.19% Cemex Finance LLC (S) 9.500 12-14-16 1,970,000 1,580,925 China Shanshui Cement Group, Ltd. (S) 8.500 05-25-16 3,740,000 3,403,400 Vulcan Materials Company 7.500 06-15-21 1,330,000 1,313,375 Containers & Packaging 1.05% AEP Industries, Inc. 8.250 04-15-19 4,050,000 3,989,250 Ball Corp. 6.750 09-15-20 4,080,000 4,355,400 Berry Plastics Corp. 8.250 11-15-15 5,255,000 5,570,300 Berry Plastics Corp. 9.750 01-15-21 2,560,000 2,444,800 Cascades, Inc. 7.875 01-15-20 1,695,000 1,627,200 Graham Packaging Company LP 9.875 10-15-14 1,035,000 1,047,938 Graphic Packaging International, Inc. 7.875 10-01-18 761,000 810,465 Graphic Packaging International, Inc. 9.500 06-15-17 4,290,000 4,676,100 Owens-Brockway Glass Container, Inc. 7.375 05-15-16 2,440,000 2,635,200 Polymer Group, Inc. (S) 7.750 02-01-19 930,000 941,625 Pretium Packaging LLC (S) 11.500 04-01-16 1,765,000 1,747,350 Solo Cup Company 10.500 11-01-13 4,277,000 4,319,770 Metals & Mining 2.32% APERAM (S) 7.750 04-01-18 2,880,000 2,462,400 CSN Islands XI Corp. (S) 6.875 09-21-19 1,560,000 1,626,300 CSN Islands XII Corp. (Q)(S) 7.000 09-23-15 2,800,000 2,688,000 Essar Steel Algoma, Inc. (S) 9.375 03-15-15 3,550,000 3,363,625 Gerdau Trade, Inc. (S) 5.750 01-30-21 8,275,000 7,944,000 Metinvest BV (S) 8.750 02-14-18 5,905,000 5,078,300 Midwest Vanadium Pty, Ltd. (S) 11.500 02-15-18 10,255,000 7,383,600 Rain CII Carbon LLC (S) 8.000 12-01-18 13,300,000 13,150,375 Rio Tinto Finance USA, Ltd. 7.125 07-15-28 3,985,000 5,258,901 Rio Tinto Finance USA, Ltd. 9.000 05-01-19 2,500,000 3,360,938 SunCoke Energy, Inc. (S) 7.625 08-01-19 5,960,000 5,840,800 Teck Resources, Ltd. 10.750 05-15-19 1,385,000 1,703,550 Thompson Creek Metals Company, Inc. (S) 7.375 06-01-18 3,675,000 3,087,000 Vale Overseas, Ltd. 4.625 09-15-20 2,400,000 2,398,985 Vedanta Resources PLC (S) 8.250 06-07-21 7,942,000 6,393,310 Winsway Coking Coal Holding, Ltd. (S) 8.500 04-08-16 4,920,000 3,726,900 18 Strategic Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Paper & Forest Products 0.96% AbitibiBowater, Inc. (S) 10.250 10-15-18 $3,630,000 $3,947,625 Celulosa Arauco y Constitucion SA 5.000 01-21-21 2,970,000 3,039,783 Longview Fibre Paper & Packaging, Inc. (S) 8.000 06-01-16 3,215,000 3,231,075 Mercer International, Inc. 9.500 12-01-17 3,280,000 3,296,400 Sappi Papier Holding GmbH (S) 7.500 06-15-32 7,288,000 5,793,960 Suzano Trading, Ltd. (S) 5.875 01-23-21 8,275,000 7,447,500 Verso Paper Holdings LLC 8.750 02-01-19 6,510,000 4,231,500 Telecommunication Services 3.41% Communications Equipment 0.10% Sable International Finance, Ltd. (S) 7.750 02-15-17 1,590,000 1,546,275 SingTel Group Treasury Pte, Ltd. (SGD) (D) 3.488 04-08-20 2,250,000 1,856,729 Diversified Telecommunication Services 1.91% Axtel SAB de CV (S) 7.625 02-01-17 6,250,000 4,562,500 Axtel SAB de CV (S) 9.000 09-22-19 5,640,000 4,117,200 Brasil Telecom SA (BRL) (D)(S) 9.750 09-15-16 6,235,000 3,378,937 CC Holdings GS V LLC (S) 7.750 05-01-17 2,365,000 2,548,288 Cincinnati Bell, Inc. 8.750 03-15-18 4,225,000 3,760,250 Crown Castle Towers LLC (S) 4.883 08-15-20 5,495,000 5,654,218 Frontier Communications Corp. 7.125 03-15-19 2,770,000 2,493,000 Frontier Communications Corp. 8.500 04-15-20 4,035,000 3,833,250 Intelsat Luxembourg SA 11.250 02-04-17 12,170,000 11,196,400 Intelsat Luxembourg SA, PIK (S) 11.500 02-04-17 4,825,000 4,426,938 Level 3 Financing, Inc. 10.000 02-01-18 890,000 912,250 Satmex Escrow SA de CV 9.500 05-15-17 4,452,000 4,496,520 West Corp. 11.000 10-15-16 8,705,000 9,172,894 Wind Acquisition Finance SA (S) 7.250 02-15-18 1,500,000 1,308,750 Wireless Telecommunication Services 1.40% American Tower Corp. 7.000 10-15-17 3,500,000 4,020,692 Data & Audio Visual Enterprises Wireless, Inc. (CAD) (D) 9.500 04-29-18 3,820,000 3,220,942 Digicel Group, Ltd. (S) 8.875 01-15-15 1,275,000 1,255,875 Digicel, Ltd. (S) 8.250 09-01-17 6,535,000 6,436,975 Nextel Communications, Inc. 6.875 10-31-13 1,775,000 1,730,625 Nextel Communications, Inc. 7.375 08-01-15 8,000,000 7,040,000 NII Capital Corp. 8.875 12-15-19 2,830,000 2,999,800 NII Capital Corp. 10.000 08-15-16 2,025,000 2,298,375 SBA Tower Trust (S) 5.101 04-15-17 4,770,000 5,008,500 Sprint Capital Corp. 8.375 03-15-12 4,630,000 4,711,025 Sprint Capital Corp. 8.750 03-15-32 6,820,000 5,302,550 Sprint Nextel Corp. (S) 9.000 11-15-18 1,305,000 1,314,788 Utilities 0.93% Electric Utilities 0.61% Appalachian Power Company 5.000 06-01-17 2,305,000 2,528,626 Centrais Eletricas do Para SA (S) 10.500 06-03-16 4,275,000 4,187,727 Cia de Eletricidade do Estado da Bahia (BRL) (D)(S) 11.750 04-27-16 5,938,000 3,365,748 Dubai Electricity & Water Authority (S) 7.375 10-21-20 4,890,000 4,841,100 See notes to financial statements Semiannual report | Strategic Income Fund 19 Maturity Rate (%) date Par value Value Electric Utilities (continued) Texas Competitive Electric Holdings Company LLC (S) 11.500 10-01-20 $1,795,000 $1,489,850 United Maritime Group LLC 11.750 06-15-15 3,425,000 3,459,250 Independent Power Producers & Energy Traders 0.13% AES Andres Dominicana, Ltd. (S) 9.500 11-12-20 4,065,000 4,054,838 Multi-Utilities 0.08% Dominion Resources, Inc. 5.600 11-15-16 2,305,000 2,674,217 Water Utilities 0.11% Cia de Saneamento Basico do Estado de Sao Paulo (S) 6.250 12-16-20 3,460,000 3,537,850 Convertible Bonds 1.24% (Cost $37,907,183) Consumer Discretionary 0.61% Automobiles 0.44% Ford Motor Company 4.250 11-15-16 $10,235,000 14,354,588 Media 0.17% XM Satellite Radio, Inc. (S) 7.000 12-01-14 4,243,000 5,452,255 Energy 0.12% Oil, Gas & Consumable Fuels 0.12% Chesapeake Energy Corp. 2.250 12-15-38 2,460,000 2,084,850 Chesapeake Energy Corp. 2.500 05-15-37 1,710,000 1,594,575 Financials 0.21% Capital Markets 0.05% Ares Capital Corp. (S) 5.750 02-01-16 1,735,000 1,639,575 Real Estate Investment Trusts 0.16% Dundee International (CAD) (D) 5.500 07-31-18 1,570,000 1,450,936 Prologis LP 3.250 03-15-15 1,935,000 1,976,119 Transglobe Apartment Real Estate Investment Trust (CAD) (D) 5.400 09-30-18 1,960,000 1,854,405 Health Care 0.11% Biotechnology 0.04% Gilead Sciences, Inc. 1.000 05-01-14 1,220,000 1,309,975 Health Care Equipment & Supplies 0.07% Teleflex, Inc. 3.875 08-01-17 1,820,000 2,161,250 Industrials 0.19% Airlines 0.19% United Continental Holdings, Inc. 4.500 06-30-21 7,130,000 6,274,400 20 Strategic Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Municipal Bonds 0.75% (Cost $21,655,553) American Municipal Power, Inc. (Ohio) 8.084 02-15-50 $4,875,000 6,673,973 Dallas-Fort Worth International Airport Facilities Improvement (Texas) 7.000 01-01-16 2,090,000 2,169,190 Florida Governmental Utility Authority 7.084 10-01-40 1,000,000 1,121,480 Metropolitan Washington Airports Authority, Series D (District of Columbia) 8.000 10-01-47 4,395,000 4,747,611 Municipal Electric Authority of Georgia 7.055 04-01-57 5,605,000 5,559,095 State of California 6.200 10-01-19 2,595,000 2,953,188 Washington State Convention Center Public Facilities District 6.790 07-01-40 1,025,000 1,241,552 Foreign Government Obligations 24.52% (Cost $769,223,274) Argentina 0.77% Provincia de Buenos Aires (S) 10.875 01-26-21 $3,735,000 2,651,850 Provincia de Buenos Aires (S) 11.750 10-05-15 5,560,000 4,809,400 Provincia de Cordoba (S) 12.375 08-17-17 3,990,000 3,311,700 Provincia de Neuquen Argentina (S) 7.875 04-26-21 6,470,000 6,421,475 Republic of Argentina 7.000 10-03-15 2,110,000 1,846,250 Republic of Argentina 8.750 06-02-17 6,805,000 6,022,425 Australia 2.57% New South Wales Treasury Corp. (AUD) (D) 6.000 04-01-16 9,572,000 10,563,138 New South Wales Treasury Corp. (AUD) (D) 6.000 05-01-20 34,500,000 38,648,867 New South Wales Treasury Corp., Series 12 (AUD) (D) 6.000 05-01-12 16,017,000 16,602,016 Queensland Treasury Corp. (AUD) (D) 6.000 10-21-15 16,300,000 17,610,123 Canada 3.70% Canada Housing Trust No 1 (CAD) (D)(S) 2.750 06-15-16 15,475,000 15,837,011 Government of Canada (CAD) (D) 2.750 09-01-16 15,500,000 16,074,244 Ontario School Boards Financing Corp., Series 01A2 (CAD) (D) 6.250 10-19-16 8,485,000 9,876,858 Province of Ontario 3.150 12-15-17 6,960,000 7,324,885 Province of Ontario (CAD) (D) 4.500 03-08-15 8,915,000 9,561,631 Province of Ontario (CAD) (D) 4.750 06-02-13 14,000,000 14,447,885 Province of Ontario (NZD) (D) 6.250 06-16-15 30,690,000 25,865,415 Province of Quebec (CAD) (D) 5.250 10-01-13 14,000,000 14,720,212 Province of Quebec (NZD) (D) 6.750 11-09-15 7,310,000 6,269,835 Indonesia 2.39% Republic of Indonesia (S) 5.875 03-13-20 4,140,000 4,595,400 Republic of Indonesia (IDR) (D) 8.250 07-15-21 214,360,000,000 25,985,679 Republic of Indonesia (IDR) (D) 9.500 06-15-15 137,720,000,000 16,946,952 Republic of Indonesia (IDR) (D) 9.500 07-15-31 91,600,000,000 11,911,519 Republic of Indonesia (IDR) (D) 10.000 07-15-17 80,270,000,000 10,403,706 Republic of Indonesia (IDR) (D) 12.500 03-15-13 27,675,000,000 3,315,693 Republic of Indonesia (IDR) (D) 14.250 06-15-13 36,000,000,000 4,479,119 See notes to financial statements Semiannual report | Strategic Income Fund 21 Maturity Rate (%) date Par value Value Malaysia 0.96% Government of Malaysia (MYR) (D) Bond 3.835 08-12-15 50,450,000 16,198,188 Government of Malaysia (MYR) (D) Bond 4.262 09-15-16 46,000,000 15,048,534 Mexico 0.51% Government of Mexico (MXN) (D) 7.500 06-21-12 150,685,800 11,226,519 Government of Mexico 11.375 09-15-16 $3,800,000 5,339,000 New Zealand 2.43% Dominion of New Zealand (NZD) (D) 5.000 03-15-19 10,200,000 8,560,027 Dominion of New Zealand (NZD) (D) 6.000 05-15-21 26,500,000 23,783,983 Government of New Zealand, Series 1217 (NZD) (D) 6.000 12-15-17 44,220,000 39,151,945 New Zealand Government Bond (NZD) (D) 6.000 04-15-15 8,800,000 7,546,051 Norway 1.02% Government of Norway (NOK) (D) 4.500 05-22-19 34,741,000 6,930,311 Government of Norway (NOK) (D) 5.000 05-15-15 101,202,000 19,617,357 Government of Norway (NOK) (D) 6.500 05-15-13 35,500,000 6,611,805 Peru 0.08% Republic of Peru Bond 7.350 07-21-25 1,930,000 2,499,350 Philippines 2.65% Republic of Philippines (PHP) (D) 5.875 12-16-20 609,320,800 14,386,704 Republic of Philippines (PHP) (D) 6.250 01-14-36 252,000,000 5,654,402 Republic of Philippines (PHP) (D) 6.500 04-28-21 678,000,000 16,616,422 Republic of Philippines (PHP) (D) 8.125 12-16-35 1,343,408,480 35,622,900 Republic of Philippines (PHP) (D) Bond 4.950 01-15-21 608,000,000 13,602,293 Singapore 2.14% Republic of Singapore (SGD) (D) 1.375 10-01-14 7,000,000 5,613,747 Republic of Singapore (SGD) (D) 1.625 04-01-13 17,300,000 13,754,030 Republic of Singapore (SGD) (D) 2.875 07-01-15 28,400,000 24,012,708 Republic of Singapore (SGD) (D) 3.250 09-01-20 29,690,000 26,213,051 South Korea 3.01% Republic of Korea (SGD) (D) 2.440 05-25-12 4,250,000 3,329,455 Republic of Korea (KRW) (D) 3.500 06-10-14 6,300,000,000 5,529,748 Republic of Korea (KRW) (D) 4.000 03-10-16 20,800,000,000 18,566,425 Republic of Korea (KRW) (D) 4.250 06-10-21 17,000,000,000 15,451,329 Republic of Korea 4.375 08-10-15 1,530,000 1,580,279 Republic of Korea (KRW) (D) 5.000 06-10-20 11,735,000,000 11,191,834 Republic of Korea, Series 1212 (KRW) (D) 4.250 12-10-12 1,100,000,000 970,905 Republic of Korea, Series 1809 (KRW) (D) 5.750 09-10-18 41,930,000,000 41,203,940 Sweden 2.20% Kingdom of Sweden (SEK) (D) 3.750 08-12-17 82,930,000 13,828,509 Kingdom of Sweden (SEK) (D) 4.500 08-12-15 129,600,000 21,564,729 Kingdom of Sweden, Series 1047 (SEK) (D) 5.000 12-01-20 110,425,000 20,766,665 Svensk Exportkredit AB (NZD) (D) 7.625 06-30-14 18,040,000 15,373,434 22 Strategic Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Ukraine 0.09% City of Kyiv (S) 9.375 07-11-16 $815,000 627,550 Government of Ukraine (S) 7.950 02-23-21 2,400,000 2,100,000 Term Loans (M) 3.93% (Cost $138,612,951) Consumer Discretionary 1.45% Hotels, Restaurants & Leisure 0.61% Caesars Entertainment Operating Company, Inc. 4.668 01-26-18 $12,425,000 10,056,484 CCM Merger, Inc. 7.000 03-01-17 1,645,840 1,631,439 Kalispel Tribal Economic Authority 7.500 02-22-17 4,705,381 4,328,951 Las Vegas Sands LLC 2.840 11-23-16 3,865,444 3,698,747 Media 0.71% Clear Channel Communications, Inc. 3.910 01-28-16 8,200,550 6,099,159 Hubbard Broadcasting, Inc. 8.750 04-30-18 690,000 683,100 Mood Media Corp. 7.000 04-30-18 2,942,625 2,710,893 Mood Media Corp. 10.250 10-31-18 1,055,000 975,875 PRIMEDIA, Inc. 7.500 01-12-18 11,760,525 10,760,880 Vertis, Inc. 11.750 12-31-15 2,921,141 1,916,999 Multiline Retail 0.13% Michaels Stores, Inc. 2.662 10-31-13 4,228,080 4,101,961 Consumer Staples 0.13% Food & Staples Retailing 0.05% Great Atlantic & Pacific Tea Company 8.750 06-15-12 1,500,000 1,500,000 Personal Products 0.08% Revlon Consumer Products Corp. 4.750 11-17-17 2,817,938 2,784,474 Financials 0.24% Real Estate Investment Trusts 0.09% iStar Financial, Inc. 7.000 06-30-14 3,240,000 3,110,400 Real Estate Management & Development 0.15% Realogy Corp. 3.204 10-10-13 393,986 360,694 Realogy Corp. 3.441 10-10-13 3,702,190 3,389,355 Realogy Corp. 13.500 10-15-17 1,105,000 1,080,138 Health Care 0.36% Health Care Providers & Services 0.36% Catalent Pharma Solutions, Inc. 2.510 04-10-14 4,336,831 4,092,884 Community Health Systems, Inc. 2.510 07-25-14 241,802 233,097 Community Health Systems, Inc. 2.754 07-25-14 3,770,310 3,634,579 National Mentor Holdings, Inc. 7.000 02-09-17 4,004,875 3,704,509 Industrials 0.82% Aerospace & Defense 0.11% Hawker Beechcraft Acquisition Company LLC 2.369 03-26-14 4,911,198 3,641,305 Airlines 0.54% Delta Air Lines, Inc. 5.500 04-20-17 7,780,500 7,401,201 US Airways Group, Inc. 2.760 03-23-14 11,706,035 10,026,219 See notes to financial statements Semiannual report | Strategic Income Fund 23 Maturity Rate (%) date Par value Value Trading Companies & Distributors 0.17% Bourland & Leverich Supply Company LLC 11.000 08-13-15 $3,339,250 $3,222,376 Travelport LLC 4.869 08-21-15 2,856,574 2,368,917 Information Technology 0.11% Software 0.11% First Data Corp. 3.007 09-24-14 519,167 458,490 First Data Corp. 4.257 03-23-18 3,562,924 2,964,353 Materials 0.18% Containers & Packaging 0.18% Consolidated Container Company LLC 5.750 09-28-14 7,330,000 5,992,275 Telecommunication Services 0.51% Diversified Telecommunication Services 0.51% Intelsat Jackson Holdings SA 3.391 02-03-14 6,400,000 6,064,000 Intelsat Jackson Holdings SA 5.250 04-02-18 5,149,125 5,092,485 LightSquared LP 12.000 10-01-14 1,982,910 872,481 Unitek Global Services 9.000 04-16-18 4,676,500 4,536,205 Utilities 0.13% Electric Utilities 0.13% Texas Competitive Electric Holdings Company LLC 3.764 10-10-14 2,180,313 1,579,637 Texas Competitive Electric Holdings Company LLC 4.748 10-10-17 3,809,503 2,480,939 Capital Preferred Securities 1.76% (Cost $56,307,977) Financials 1.76% Commercial Banks 1.53% BB&T Capital Trust IV (6.820% to 6-12-37 then 3 month LIBOR + 2.110% quarterly or 1 month LIBOR + 2.108%) 6.820 06-12-57 $2,337,000 2,331,158 Fifth Third Capital Trust IV (6.500% to 4-15-17 then 3 month LIBOR + 1.368%) 6.500 04-15-37 3,885,000 3,749,025 First Midwest Capital Trust I, Series B 6.950 12-01-33 2,694,000 2,444,805 First Tennessee Capital II 6.300 04-15-34 870,000 745,595 PNC Financial Services Group, Inc. (P)(Q) 6.750 08-01-21 5,830,000 5,660,755 PNC Preferred Funding Trust III (8.700% to 3-15-13, then 3 month LIBOR + 5.226%) (Q)(S) 8.700 03-15-13 600,000 610,434 Regions Financing Trust II (6.625% to 5-15-27, then 3 month LIBOR 1.290%) 6.625 05-15-47 1,640,000 1,312,000 SunTrust Capital VIII (6.100% to 12-15-36, then 1 month LIBOR + 1.965%) 6.100 12-15-36 8,280,000 8,155,800 USB Capital IX (P)(Q) 3.500 01-15-12 9,993,000 7,025,179 Wachovia Capital Trust III (P)(Q) 5.570 03-15-12 21,050,000 17,787,250 Diversified Financial Services 0.23% JPMorgan Chase Capital XXII 6.450 02-02-37 5,960,000 5,895,805 Susquehanna Capital II 11.000 03-23-40 1,360,000 1,402,500 24 Strategic Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Collateralized Mortgage Obligations 4.39% (Cost $141,176,446) Commercial & Residential 3.83% Adjustable Rate Mortgage Trust (P) 2.689 04-25-35 $5,350,547 4,910,914 American Home Mortgage Assets Series 2006-6, Class XP IO 1.280 12-25-46 39,981,702 2,459,566 American Tower Trust Series 2007-1A, Class C (S) 5.615 04-15-37 1,285,000 1,357,826 Bear Stearns Alt-A Trust Series 2004-12 1A1 (P) 0.607 01-25-35 3,077,016 2,560,225 Chase Mortgage Finance Corp. Series 2007-A1, Class 2A1 (P) 2.756 02-25-37 3,136,040 2,985,704 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.697 09-20-46 21,183,420 1,312,548 Downey Savings & Loan Association Mortgage Loan Trust Series 2004-AR1 Class X2 IO 2.202 09-19-44 74,385,204 1,737,879 Series 2005-AR2, Class X2 IO 2.461 03-19-45 73,150,311 2,936,875 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.073 07-10-38 4,875,000 4,836,658 GSR Mortgage Loan Trust Series 2005-AR6, Class 3A1 (P) 2.722 09-25-35 6,638,900 5,554,954 Harborview Mortgage Loan Trust Series 2005-2, Class X IO 2.202 05-19-35 28,869,861 1,429,653 Series 2005-8, Class 1X IO 2.185 09-19-35 23,672,653 1,125,211 Series 2007-3, Class ES IO 0.349 05-19-47 48,845,904 322,383 Series 2007-4, Class ES IO 0.350 07-19-47 60,893,714 328,826 Series 2007-6, Class ES IO 0.342 08-19-37 40,834,435 258,890 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.083 10-25-36 56,131,463 3,017,066 Series 2005-AR18, Class 2X IO 1.747 10-25-36 61,435,804 3,174,388 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.072 04-15-45 9,905,000 10,145,206 Series 2007-CB18, Class A4 5.440 06-12-47 5,010,000 5,297,324 LB-UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 9,125,000 9,103,419 Merrill Lynch/Countrywide Commercial Mortgage Trust Series 2006-3, Class A4 (P) 5.414 07-12-46 4,475,000 4,869,149 MLCC Mortgage Investors, Inc. (P) 3.818 01-25-37 17,500,956 16,188,051 Morgan Stanley Capital I Series 2007-IQ13, Class A4 5.364 03-15-44 8,460,000 8,812,207 Morgan Stanley Mortgage Loan Trust Series 2004-8AR, Class 4A1 (P) 2.505 10-25-34 3,798,998 3,045,877 Series 2004-9, Class 1A (P) 5.874 11-25-34 4,360,814 4,216,881 Structured Asset Securities Corp. Series 2003-7A, Class 3A6 (P) 2.500 12-25-33 4,495,693 4,069,272 WaMu Mortgage Pass Through Certificates Series 2005-AR13, Class X IO 1.498 10-25-45 168,077,727 8,305,914 Series 2005-AR13, Class B1 (P) 0.857 10-25-45 4,839,584 699,518 Series 2005-AR6, Class B1 (P) 0.857 04-25-45 7,713,401 952,860 Wells Fargo Mortgage Backed Securities Trust Series 2004-Z, Class 2A1 (P) 2.634 12-25-34 2,127,337 1,918,781 Series 2005-AR5, Class 1A1 (P) 5.115 04-25-35 7,840,090 6,613,053 See notes to financial statements Semiannual report | Strategic Income Fund 25 Maturity Rate (%) date Par value Value U.S. Government Agency 0.56% Federal National Mortgage Association Series 398, Class C3 IO 4.500 05-25-39 $10,337,585 1,460,240 Series 402, Class 3 IO 4.000 11-25-39 8,377,199 1,240,330 Series 402, Class 4 IO 4.000 10-25-39 14,386,713 2,235,155 Series 402, Class 7 IO 4.500 11-25-39 18,030,359 2,454,520 Series 406, Class 3 IO 4.000 01-25-41 19,021,394 2,498,369 Series 407, Class 4 IO 4.500 03-25-41 27,164,279 3,576,395 Series 407, Class 7 IO 5.000 03-25-41 17,834,857 3,147,561 Series 407, Class 8 IO 5.000 03-25-41 8,333,634 1,485,687 Asset Backed Securities 0.87% (Cost $26,591,048) Aircraft Certificate Owner Trust Series 2003-1A, Class E (S) 7.001 09-20-22 $2,030,000 1,776,250 Dominos Pizza Master Issuer LLC Series 2007-1, Class M1 (S) 7.629 04-25-37 7,725,000 7,879,500 Series 2007-1, Class A2 (S) 5.261 04-25-37 7,777,000 7,830,428 Ford Auto Securitization Trust Series 2010-R3A, Class A1 (CAD) (D)(S) 1.926 06-15-13 2,418,320 2,373,175 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 8,274,000 8,436,998 Shares Value Common Stocks 4.08% (Cost $122,915,022) Consumer Discretionary 0.38% Hotels, Restaurants & Leisure 0.02% Greektown Superholdings, Inc. (I)(V) 8,564 597,029 Media 0.36% Charter Communications, Inc., Class A (I) 204,059 10,788,599 Vertis Holdings, Inc. (I) 300,120 1,014,406 Energy 0.28% Oil, Gas & Consumable Fuels 0.28% OGX Petroleo e Gas Participacoes SA (I) 854,921 6,599,772 YPF SA, ADR 70,130 2,455,251 Financials 0.63% Capital Markets 0.24% Apollo Investment Corp. 280,227 2,020,437 Ares Capital Corp. 373,061 5,804,829 Commercial Banks 0.23% Talmer Bank & Trust Company (I)(R) 1,023,611 7,311,080 Real Estate Investment Trusts 0.16% Dundee International 79,684 753,129 Plum Creek Timber Company, Inc. 63,962 2,356,360 Weyerhaeuser Company 131,876 2,214,198 26 Strategic Income Fund | Semiannual report See notes to financial statements Shares Value Telecommunication Services 0.49% Diversified Telecommunication Services 0.49% AT&T, Inc. 260,883 7,560,389 Deutsche Telekom AG, ADR 8,253 107,124 Verizon Communications, Inc. 213,151 8,042,187 Utilities 2.30% Electric Utilities 1.02% Entergy Corp. 120,485 8,477,325 FirstEnergy Corp. 179,557 7,984,900 NSTAR 176,632 8,034,990 Progress Energy, Inc. 159,010 8,646,964 Multi-Utilities 1.28% Alliant Energy Corp. 197,755 8,347,239 Consolidated Edison, Inc. 136,359 8,102,452 DTE Energy Company 157,099 8,271,262 OGE Energy Corp. 162,324 8,596,679 Xcel Energy, Inc. 316,530 8,321,574 Preferred Securities 1.86% (Cost $67,106,121) Consumer Discretionary 0.44% Automobiles 0.10% General Motors Company, Series B, 4.750% 94,000 3,209,160 Hotels, Restaurants & Leisure 0.34% Greektown Superholdings, Inc., Series A (I)(V) 159,488 11,118,510 Energy 0.10% Oil, Gas & Consumable Fuels 0.10% Apache Corp., Series D, 6.000% 58,046 3,301,640 Financials 1.09% Commercial Banks 0.75% HSBC USA, Inc., 6.500% 207,625 5,084,736 Wells Fargo & Company, Series L, 7.500% 8,715 9,185,610 Zions Bancorporation, Series C, 9.500% 395,200 9,974,848 Diversified Financial Services 0.19% Citigroup, Inc., 7.500% 73,270 6,172,998 Insurance 0.09% Calenergy Capital Trust III, 6.500% 58,450 2,864,050 Real Estate Investment Trusts 0.06% FelCor Lodging Trust, Inc., Series A, 1.950% 99,725 2,129,129 Utilities 0.23% Electric Utilities 0.23% PPL Corp., 8.750% 133,084 7,317,013 See notes to financial statements Semiannual report | Strategic Income Fund 27 Maturity Yield* (%) date Par value Value Short-Term Investments 0.66% (Cost $21,314,668) U.S. Government Agency 0.54% Federal Home Loan Bank Discount Notes 0.010 12-01-11 $17,500,000 17,500,000 Repurchase Agreement 0.12% Repurchase Agreement with State Street Corp. dated 11-30-11 at 0.010% to be repurchased at $3,768,001 on 12-1-11, collateralized by $3,515,000 U.S. Treasury Notes, 2.750% due 2-15-19 (valued at $3,844,534, including interest) and 1.375% due 5-15-13 (valued at $50,836, including interest) 3,814,668 3,814,668 Total investments (Cost $3,041,211,083) † 94.13% Other assets and liabilities, net 5.87% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. All par values are denominated in U.S. Dollars unless otherwise indicated. Currency abbreviations AUD — Australian Dollar BRL — Brazilian Real CAD — Canadian Dollar IDR — Indonesian Rupiah INR — Indian Rupee KRW — Korean Won MXN — Mexican Peso MYR — Malaysian Ringgit NOK — Norwegian Krone NZD — New Zealand Dollar PHP — Philippino Peso SEK — Swedish Krona SGD — Singapore Dollar ADR American Depositary Receipts IO Interest Only Security — Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate PIK Payment-in-kind (D) Par value of foreign bonds is expressed in local currency as shown parenthetically in security description. (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end unless the investment is unsettled. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Beginning Ending percentage Issuer, Acquisition Acquisition share share of Fund’s Value as of description date cost amount amount net assets 11-30-11 Talmer Bank & 4-30-10 $6,141,666 1,023,611 1,023,611 0.23% $7,311,080 Trust Company 28 Strategic Income Fund | Semiannual report See notes to financial statements (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $689,440,138 or 21.23% of the Fund’s net assets as of 11-30-11. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to Note 8 of the Notes to financial statements. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. * Yield represents the annualized yield at the date of purchase. † At 11-30-11, the aggregate cost of investment securities for federal income tax purposes was $3,052,420,848. Net unrealized appreciation aggregated $4,082,856, of which $154,862,235 related to appreciated investment securities and $150,779,379 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total net assets on 11-30-11: United States 50.1% Canada 6.0% Australia 3.2% South Korea 3.1% Singapore 3.1% New Zealand 2.9% Cayman Islands 2.8% Philippines 2.6% Indonesia 2.6% Sweden 2.3% Germany 2.3% Luxembourg 2.1% Other Countries 10.4% Short-Term Investments & Other 6.5% See notes to financial statements Semiannual report | Strategic Income Fund 29 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-11 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $3,024,069,909) $3,044,788,165 Investments in affiliated issuers, at value (Cost $17,141,174) (Note8) 11,715,539 Total investments, at value (Cost $3,041,211,083) Cash 193,612,011 Foreign currency, at value (Cost $13,421,678) 13,429,857 Receivable for investmentssold 21,494,552 Receivable for fund sharessold 9,311,281 Receivable for forward foreign currency exchange contracts (Note3) 27,227,141 Dividends and interestreceivable 54,928,015 Other receivables and prepaidexpenses 231,403 Totalassets Liabilities Payable for investmentspurchased 98,931,909 Payable for forward foreign currency exchange contracts (Note3) 17,376,342 Payable for fund sharesrepurchased 9,287,912 Distributionspayable 3,015,862 Payable toaffiliates Accounting and legal servicesfees 51,552 Transfer agentfees 535,752 Distribution and servicefees 11,251 Trustees’fees 61,046 Other liabilities and accruedexpenses 394,455 Totalliabilities Netassets Paid-incapital $3,360,567,878 Accumulated distributions in excess of net investmentincome (39,342,359) Accumulated net realized loss on investments, futures contracts and foreign currencytransactions (100,269,294) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 26,115,658 Netassets 30 Strategic Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($1,812,320,243 ÷ 284,483,845shares) $6.37 Class B ($167,815,280 ÷ 26,340,502shares) 1 $6.37 Class C ($719,143,626 ÷ 112,884,926shares) 1 $6.37 Class I ($528,605,591 ÷ 83,147,940shares) $6.36 Class R1 ($9,675,745 ÷ 1,515,513shares) $6.38 Class R3 ($2,585,052 ÷ 406,051shares) $6.37 Class R4 ($1,043,590 ÷ 163,987shares) $6.36 Class R5 ($5,785,944 ÷ 909,612shares) $6.36 Class R6 ($96,812 ÷ 15,221shares) $6.36 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $6.67 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Strategic Income Fund 31 F I N A N C I A LS T A T E M E N T S Statement of operations For the six-month period ended 11-30-11 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $108,790,334 Dividends 4,671,098 Less foreign taxeswithheld (920,893) Total investmentincome Expenses Investment management fees (Note5) 5,258,649 Distribution and service fees (Note5) 7,128,020 Accounting and legal services fees (Note5) 228,814 Transfer agent fees (Note5) 2,994,210 Trustees’ fees (Note5) 96,045 State registration fees 207,033 Printing and postage 130,459 Professionalfees 138,271 Custodianfees 617,380 Registration and filingfees 50,441 Other 42,266 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 15,546,184 Investments in affiliated issuers (137,840) Futures contracts (Note3) (25,796,552) Foreign currencytransactions (1,658,614) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (251,877,604) Investments in affiliatedissuers (713,348) Futures contracts (Note3) 2,537,265 Translation of assets and liabilities in foreigncurrencies 21,687,858 Net realized and unrealizedloss Decrease in net assets fromoperations 32 Strategic Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 11-30-11 ended (Unaudited) 5-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $95,648,951 $151,362,435 Net realizedloss (12,046,822) (34,509,335) Change in net unrealized appreciation(depreciation) (228,365,829) 226,145,998 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (54,476,335) (93,009,022) ClassB (4,380,135) (8,743,540) ClassC (18,501,740) (29,553,088) ClassI (16,202,890) (18,493,333) ClassR1 (269,965) (542,644) ClassR3 (63,968) (53,776) ClassR4 (32,615) (69,609) ClassR5 (181,721) (112,546) ClassR6 (1,543) — From net realizedgain ClassA — (3,654,696) ClassB — (388,571) ClassC — (1,331,983) ClassI — (595,891) ClassR1 — (22,435) ClassR3 — (2,154) ClassR4 — (2,817) ClassR5 — (4,581) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod 3,131,197,866 1,848,837,566 End ofperiod Accumulated distributions in excess of net investmentincome See notes to financial statements Semiannual report | Strategic Income Fund 33 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.20 0.43 0.48 0.41 0.40 0.32 Net realized and unrealized gain (loss) oninvestments (0.48) 0.55 0.73 (0.64) (0.15) 0.07 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.43) (0.47) (0.42) (0.40) (0.35) From net realizedgain — (0.02) (0.03) (0.14) (0.06) (0.24) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $1,812 $1,775 $1,155 $720 $765 $784 Ratios (as a percentage of average net assets): Expenses beforereductions 0.92 5 0.91 0.85 0.93 6 0.90 0.87 Expenses net of fee waivers andcredits 0.92 5 0.91 0.85 0.93 6 0.90 0.87 Net investmentincome 6.07 5 6.42 7.77 7.23 6.00 4.80 Portfolio turnover (%) 22 33 67 43 52 118 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 34 Strategic Income Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.18 0.38 0.44 0.37 0.35 0.27 Net realized and unrealized gain (loss) oninvestments (0.49) 0.54 0.73 (0.64) (0.14) 0.07 Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.38) (0.42) (0.38) (0.36) (0.30) From net realizedgain — (0.02) (0.03) (0.14) (0.06) (0.24) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $168 $164 $144 $131 $184 $242 Ratios (as a percentage of average net assets): Expenses beforereductions 1.62 5 1.61 1.55 1.63 6 1.60 1.54 Expenses net of fee waivers andcredits 1.62 5 1.61 1.55 1.63 6 1.60 1.54 Net investmentincome 5.36 5 5.75 7.07 6.51 5.27 4.12 Portfolio turnover (%) 22 33 67 43 52 118 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.18 0.38 0.44 0.37 0.35 0.27 Net realized and unrealized gain (loss) oninvestments (0.49) 0.55 0.72 (0.64) (0.14) 0.07 Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.38) (0.42) (0.38) (0.36) (0.30) From net realizedgain — (0.02) (0.03) (0.14) (0.06) (0.24) Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $719 $668 $400 $201 $193 $219 Ratios (as a percentage of average net assets): Expenses beforereductions 1.62 5 1.61 1.55 1.63 6 1.60 1.57 Expenses net of fee waivers andcredits 1.62 5 1.61 1.55 1.63 6 1.60 1.57 Net investmentincome 5.36 5 5.71 7.05 6.53 5.29 4.10 Portfolio turnover (%) 22 33 67 43 52 118 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Strategic Income Fund 35 CLASS I SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.21 0.45 0.51 0.42 0.42 0.34 Net realized and unrealized gain (loss) oninvestments (0.48) 0.55 0.73 (0.65) (0.14) 0.07 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.45) (0.49) (0.44) (0.43) (0.37) From net realizedgain — (0.02) (0.03) (0.14) (0.06) (0.24) Totaldistributions Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $529 $510 $141 $45 $13 $16 Ratios (as a percentage of average net assets): Expenses beforereductions 0.52 4 0.48 0.48 0.57 5 0.51 0.49 Expenses net of fee waivers andcredits 0.52 4 0.48 0.48 0.57 5 0.51 0.49 Net investmentincome 6.44 4 6.77 8.10 7.70 6.35 5.19 Portfolio turnover (%) 22 33 67 43 52 118 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Annualized. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R1 SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 5-31-08 5-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.19 0.41 0.46 0.38 0.37 0.29 Net realized and unrealized gain (loss) oninvestments (0.49) 0.56 0.73 (0.64) (0.14) 0.07 Total from investmentoperations Lessdistributions From net investmentincome (0.18) (0.42) (0.44) (0.39) (0.38) (0.32) From net realizedgain — (0.02) (0.03) (0.14) (0.06) (0.24) Totaldistributions Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $9 $8 $5 $5 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.21 4 1.13 1.22 1.33 1.35 1.26 Expenses net of fee waivers andcredits 1.21 4 1.13 1.22 1.33 1.35 1.26 Net investmentincome 5.79 4 6.24 7.42 6.81 5.54 4.44 Portfolio turnover (%) 22 33 67 43 52 118 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Annualized. 36 Strategic Income Fund | Semiannual report See notes to financial statements CLASS R3 SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.19 0.41 0.47 0.01 Net realized and unrealized gain (loss) oninvestments (0.47) 0.56 0.72 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.42) (0.44) (0.01) From net realizedgain — (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $3 $2 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.09 7 1.08 1.63 3.49 Expenses net of fee waivers andcredits 1.09 7 1.08 1.25 1.25 Net investmentincome 5.92 7 6.10 7.43 6.02 7 Portfolio turnover (%) 22 33 67 43 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 The inception date for Class R3 shares is 5-21-09. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R4 SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.20 0.43 0.49 0.01 Net realized and unrealized gain (loss) oninvestments (0.48) 0.56 0.72 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.20) (0.44) (0.46) (0.01) From net realizedgain — (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $1 $1 $1 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.80 7 0.80 0.92 3.25 Expenses net of fee waivers andcredits 0.80 7 0.80 0.92 0.95 Net investmentincome 6.20 7 6.56 7.74 6.32 7 Portfolio turnover (%) 22 33 67 43 1 Semiannual period from 6-1-11 to 11-30-11.Unaudited. 2 The inception date for Class R4 shares is 5-21-09. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Strategic Income Fund 37 CLASS R5 SHARES Periodended 11-30-11 1 5-31-11 5-31-10 5-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.21 0.45 0.52 0.01 Net realized and unrealized gain (loss) oninvestments (0.48) 0.55 0.71 0.01 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.45) (0.48) (0.01) From net realizedgain — (0.02) (0.03) — Totaldistributions Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $6 $2 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 0.50 7 0.53 0.99 3.00 Expenses net of fee waivers andcredits 0.50 7 0.53 0.65 0.65 Net investmentincome 6.53 7 6.80 8.23 6.62 7 Portfolio turnover (%) 22 33 67 43 1 Semiannual period from 6-1-11 to 11-30-11. Unaudited. 2 The inception date for Class R5 shares is 5-21-09. 3 Based on the average daily sharesoutstanding. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Less than $500,000. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS R6 SHARES Periodended 11-30-11 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.10 Net realized and unrealized loss oninvestments (0.21) Total from investmentoperations Lessdistributions From net investmentincome (0.10) Net asset value, end ofperiod Total return (%) 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 4 Ratios (as a percentage of average net assets): Expenses beforereductions 0.48 5 Expenses net of fee waivers andcredits 0.48 5 Net investmentincome 6.38 5 Portfolio turnover (%) 22 1 Unaudited. Period from 9-1-11 (inception date) to 11-30-11. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Less than $500,000. 5 Annualized. 38 Strategic Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Certain Class I shares may be exchanged for Class R6 shares within one year after the commencement of operations of Class R6 shares. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Semiannual report | Strategic Income Fund 39 The following is a summary of the values by input classification of the Fund’s investments as of November 30, 2011, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE INVESTMENTS IN SECURITIES VALUE AT 11-30-11 QUOTED PRICE OBSERVABLE INPUTS INPUTS Corporate Bonds — $1,598,814,031 $27,195,209 Convertible Bonds — 40,152,928 — Municipal Bonds — 24,466,089 — Foreign Government Obligations — 796,177,417 — Term Loans — 127,555,501 — Capital Preferred Securities — 57,120,306 — Collateralized Mortgage Obligations — 142,322,952 322,383 Asset Backed Securities — 26,520,101 1,776,250 Common Stocks $123,485,660 — 8,922,515 Preferred Securities 46,375,134 2,864,050 11,118,510 Short-Term Investments — 21,314,668 — Total Investments in Securities Other Financial Instruments: Forward Foreign Currency Contracts — $9,850,799 — Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the six months ended November 30, 2011, there were no significant transfers into or out of Level 1 assets. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Transfers into or out of Level 3 represent the beginning value of any security or instrument where a change in the level has occurred from the beginning to the end of the period. COLLATERALIZED MORTGAGE ASSET BACKED PREFERRED CORPORATE BONDS OBLIGATIONS SECURITIES COMMON STOCK SECURITIES TOTALS Balance as of 5-31-11 $58,336,849 $13,442,483 $9,539,863 $11,246,185 — $92,565,380 Realized gain (loss) (1,322,306) — — — ($137,840) (1,460,146) Change in unrealized appreciation (depreciation) (2,082,746) 420 (111,650) (2,927,432) (706,615) (5,828,023) Purchases — 689 — — — 689 Sales (709,349) (26,412) — — (408,060) (1,143,821) Transfers into Level 3 — — — 603,762 12,371,025 12,974,787 Transfer out of Level 3 (27,027,239) (13,094,797) (7,651,963) — — (47,773,999) Balance as of 11-30-11 Change in unrealized at period end* *Change in unrealized appreciation (depreciation) attributable to Level 3 securities held at period end. This balance is included in the change in unrealized appreciation (depreciation) on the Statement of operations. In order to value the securities, the Fund uses the following valuation techniques. Equity securities held by the Fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, then securities are valued using the last quoted bid or evaluated price. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account 40 Strategic Income Fund | Semiannual report factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies, including forward foreign currency contracts, are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Certain securities and forward foreign currency contracts traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Fund’s Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. Significant market events that affect the values of non-U.S. securities may occur between the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. The Fund may use a fair valuation model to value non-U.S. securities in order to adjust for events which may occur between the close of foreign exchanges and the close of the NYSE. Repurchase agreements. The Fund may enter into repurchase agreements. When the Fund enters into a repurchase agreement, it receives collateral which is held in a segregated account by the Fund’s custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. Term loans (Floating rate loans). The Fund may invest in term loans, which often include debt securities that are rated below investment grade at the time of purchase. Term loans are generally subject to legal or contractual restrictions on resale. The liquidity of term loans, including the volume and frequency of secondary market trading in such loans, varies significantly over time and among individual loans. During periods of infrequent trading, valuing a term loan can be more difficult and buying and selling a term loan at an acceptable price can be more difficult and delayed, which could result in a loss. The Fund’s ability to receive payments of principal, interest and other amounts in connection with term loans will depend primarily on the financial condition of the borrower. The Fund’s failure to receive scheduled payments on a term loan due to a default, bankruptcy or other reason, would adversely affect the Fund’s income and would likely reduce the value of its assets. Because many term loans are not rated by independent credit rating agencies, a decision to invest in a particular loan could depend exclusively on the subadviser’s credit analysis of the borrower and/or term loan agents. The Fund may have limited rights to enforce the terms of an underlying loan. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income is recorded when the Fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Semiannual report | Strategic Income Fund 41 Foreign currency translation. Assets, including investments and liabilities denominated in foreign currencies, are translated into U.S. dollar values each day at the prevailing exchange rate. Purchases and sales of securities, income and expenses are translated into U.S. dollars at the prevailing exchange rate on the date of the transaction. The effect of changes in foreign currency exchange rates on the value of securities is reflected as a component of the realized and unrealized gains (losses) on investments. Funds that invest internationally generally carry more risk than funds that invest strictly in U.S. securities. Risks can result from differences in economic and political conditions, regulations, market practices (including higher transaction costs) and accounting standards. Foreign investments are also subject to a decline in the value of a foreign currency versus the U.S. dollar, which reduces the dollar value of securities denominated in that currency. Foreign taxes. The Fund may be subject to capital gains and repatriation taxes as imposed by certain countries in which it invests. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Stripped securities. Stripped mortgage-backed securities are financial instruments structured to separate principal and interest cash flows so that one class receives the entire principal from the underlying mortgage assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped mortgage-backed security. If the underlying mortgage assets experience greater than anticipated prepayments of principal, the Fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates. In addition, these securities present additional credit risk such that the Fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. Line of credit. The Fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Fund to make properly authorized payments. The Fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian has a lien, security interest or security entitlement in any Fund property that is not segregated, to the maximum extent permitted by law for any overdraft. In addition, the Fund and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $100 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. For the six months ended November 30, 2011, the Fund had no borrowings under the line of credit. Expenses. The majority of expenses are directly attributable to an individual fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class, based on the net asset value of the class and the applicable specific expense rates. 42 Strategic Income Fund | Semiannual report Federal income taxes. The Fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has a capital loss carryforward of $67,494,123 available to offset future net realized capital gains as of May 31, 2011. The following table details the capital loss carryforward available as of May 31, 2011: CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 2012 2013 2015 2016 2017 2018 $24,542,934 $21,276,412 $6,219,755 $664,392 $9,231,657 $5,558,973 Under the Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. As of May 31, 2011, the Fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Fund generally declares dividends daily and pays them monthly. Capital gains distributions, if any, are distributed annually. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to foreign currency transactions, distributions payable, characterization of distributions, derivative transactions, amortization and accretion on debt securities and expiration of capital loss carryforwards. New accounting pronouncement. In May 2011, Accounting Standards Update 2011-04 (ASU 2011-04), Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs , was issued and is effective during interim and annual periods beginning after December 15, 2011. ASU 2011-04 amends Financial Accounting Standards Board (FASB) Topic 820, Fair Value Measurement . The amendments are the result of the work by the FASB and the International Accounting Standards Board to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the Fund’s financial statement disclosure. Semiannual report | Strategic Income Fund 43 Note 3 — Derivative instruments The Fund may invest in derivatives in order to meet its investment objective. The use of derivatives may involve risks different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, the Fund is exposed to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the Fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations or that the Fund will succeed in enforcing them. Futures. A futures contract is a contractual agreement to buy or sell a particular commodity, currency or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in hedged security values and/or interest rates and potential losses in excess of the amounts recognized on the Statement of assets and liabilities. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Upon entering into a futures contract, the Fund is required to deposit initial margin with the broker in the form of cash or securities. The amount of required margin is generally based on a percentage of the contract value; this amount is the initial margin for the trade. The margin deposit must then be maintained at the established level over the life of the contract. Futures contracts are marked-to-market daily and an appropriate payable or receivable for the change in value (variation margin) is recorded by the Fund. During the six months ended November 30, 2011, the Fund used futures contracts to manage duration of the portfolio. During the six months ended November 30, 2011, the Fund held futures contracts with USD absolute notional values ranging up to $339.4 million as measured at each quarter end. There were no open futures contracts at November 30, 2011. Forward foreign currency contracts. A forward foreign currency contract is an agreement between two parties to buy and sell a specific currency at a price that is set on the date of the contract. The forward contract calls for delivery of the currency on a future date that is specified in the contract. Risks related to the use of forwards include the possible failure of counterparties to meet the terms of the forward agreement, the failure of the counterparties to timely post collateral, the risk that currency movements will not occur, thereby reducing the Fund’s total return, and the potential for losses in excess of the amounts recognized on the Statement of assets and liabilities. The market value of a forward foreign currency contract fluctuates with changes in foreign currency exchange rates. Forward foreign currency contracts are marked-to-market daily and the change in value is recorded by the Fund as an unrealized gain or loss. Realized gains or losses, equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed, are recorded upon delivery or receipt of the currency or settlement with the counterparty. During the six months ended November 30, 2011, the Fund used forward foreign currency contracts to manage against anticipated currency exchange rates. The following table summarizes the contracts held at November 30, 2011. During the six months ended November 30, 2011, the Fund held forward foreign currency contracts with USD absolute values ranging from $1.3 billion to $5.2 billion, as measured at each quarter end. 44 Strategic Income Fund | Semiannual report PRINCIPAL AMOUNT PRINCIPAL AMOUNT UNREALIZED COVERED BY COVERED BY SETTLEMENT APPRECIATION CURRENCY CONTRACT CONTRACT (USD) COUNTERPARTY DATE (DEPRECIATION) Buys AUD 129,950,000 $127,425,903 Bank of Montreal 1-25-12 $5,381,256 AUD 50,775,000 49,867,776 Canadian Imperial 1-25-12 2,023,594 Bank of Commerce AUD 36,175,000 35,347,908 Citibank N.A. 1-25-12 1,622,457 AUD 71,138,256 72,211,198 Royal Bank of Canada 1-25-12 491,146 AUD 55,176,000 54,579,880 Royal Bank of 1-25-12 1,809,253 Scotland PLC AUD 75,501,828 75,633,932 State Street Bank and 1-25-12 1,527,925 Trust Company AUD 7,657,000 7,520,705 Toronto Dominion 1-25-12 304,646 Bank CAD 170,866,239 165,725,000 Royal Bank of Canada 1-25-12 1,582,889 CAD 12,351,600 12,000,000 Royal Bank of 1-25-12 94,374 Scotland PLC EUR 9,150,000 12,294,851 Bank of Montreal 1-25-12 5,990 EUR 38,700,000 52,214,969 Royal Bank of Canada 1-25-12 (188,462) EUR 78,825,000 104,803,006 State Street Bank and 1-25-12 1,165,712 Trust Company GBP 24,025,000 38,541,386 Royal Bank of 1-25-12 (866,888) Scotland PLC GBP 24,075,000 38,459,855 State Street Bank and 1-25-12 (706,951) Trust Company MXN 153,470,000 11,221,848 Royal Bank of Canada 1-25-12 (14,328) NZD 108,100,000 83,314,832 Bank of Montreal 1-25-12 768,298 NZD 24,025,000 19,108,044 Canadian Imperial 1-25-12 (420,743) Bank of Commerce NZD 36,150,000 28,376,711 Royal Bank of Canada 1-25-12 (258,255) NZD 119,529,520 92,298,815 Royal Bank of 1-25-12 674,507 Scotland PLC Sells AUD 171,030,308 $168,046,689 Bank of Montreal 1-25-12 ($6,743,994) AUD 26,675,000 25,748,577 Canadian Imperial 1-25-12 (1,512,915) Bank of Commerce AUD 12,075,000 12,386,535 Citibank N.A. 1-25-12 46,047 AUD 19,479,769 19,651,606 Royal Bank of Canada 1-25-12 (256,457) AUD 18,534,734 19,227,387 Royal Bank of 1-25-12 285,137 Scotland PLC AUD 289,228,071 291,036,476 State Street Bank and 1-25-12 (4,550,736) Trust Company AUD 14,760,000 14,672,032 Toronto Dominion 1-25-12 (412,491) Bank CAD 23,156,593 22,910,987 HSBC Bank USA, N.A. 1-25-12 236,639 CAD 51,258,721 49,152,718 Royal Bank of Canada 1-25-12 (1,038,522) CAD 119,440,162 117,250,000 State Street Bank and 1-25-12 297,222 Trust Company EUR 9,150,000 12,323,586 Bank of Montreal 1-25-12 22,745 Semiannual report | Strategic Income Fund 45 PRINCIPAL AMOUNT PRINCIPAL AMOUNT UNREALIZED COVERED BY COVERED BY SETTLEMENT APPRECIATION CURRENCY CONTRACT CONTRACT (USD) COUNTERPARTY DATE (DEPRECIATION) Sells EUR 92,622,320 $127,182,486 Bank of Nova Scotia 1-25-12 $2,665,283 EUR 22,275,000 30,439,678 Citibank N.A. 1-25-12 494,189 EUR 69,475,000 94,743,184 Royal Bank of Canada 1-25-12 1,344,177 EUR 23,200,000 31,689,865 State Street Bank and 1-25-12 500,848 Trust Company EUR 5,230,000 6,970,701 Toronto Dominion 1-25-12 (60,271) Bank GBP 12,000,000 19,065,791 Royal Bank of Canada 1-25-12 248,143 GBP 24,000,000 37,379,352 Royal Bank of 1-25-12 (255,943) Scotland PLC GBP 12,010,000 18,885,075 State Street Bank and 1-25-12 (89,386) Trust Company MXN 128,287,445 9,425,000 Bank of Nova Scotia 1-25-12 56,497 MXN 25,182,905 1,861,501 Toronto Dominion 1-25-12 22,458 Bank NZD 260,054,745 203,701,937 Bank of Montreal 1-25-12 1,424,260 NZD 19,325,000 15,294,771 Citibank N.A. 1-25-12 263,259 NZD 24,150,000 19,104,703 Royal Bank of Canada 1-25-12 320,174 NZD 47,983,800 38,426,671 Royal Bank of 1-25-12 1,103,562 Scotland PLC NZD 109,400,000 85,107,730 State Street Bank and 1-25-12 13,425 Trust Company SGD 147,701,863 115,668,148 Bank of Montreal 1-25-12 409,815 SGD 11,374,895 8,897,550 Citibank N.A. 1-25-12 21,214 Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar EUR Euro GBP Pound Sterling MXN Mexican Peso NZD New Zealand Dollar SGD Singapore Dollar Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the Fund at November 30, 2011 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Foreign exchange Receivable/payable for Forward foreign $27,227,141 ($17,376,342) contracts forward foreign currency currency exchange contracts contracts Total 46 Strategic Income Fund | Semiannual report Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2011: STATEMENT OF FOREIGN OPERATIONS FUTURES CURRENCY RISK LOCATION CONTRACTS TRANSACTIONS* TOTAL Interest rate Net realized gain contracts (loss) on ($25,796,552) — ($25,796,552) Foreign exchange Net realized gain contracts (loss) on — ($2,650,163) ($2,650,163) Total * Realized gain/loss associated with forward foreign currency contracts is included in the caption on the Statement of operations. The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2011: TRANSLATION OF ASSETS STATEMENT OF AND LIABILITIES OPERATIONS FUTURES IN FOREIGN RISK LOCATION CONTRACTS CURRENCIES* TOTAL Interest rate Change in $2,537,265 — $2,537,265 contracts unrealized appreciation (depreciation) of Foreign exchange Change in — $21,324,123 $21,324,123 contracts unrealized appreciation (depreciation) of Total * Change in unrealized appreciation/depreciation associated with forward foreign currency contracts is included in the caption on the Statement of operations. Note 4 — Guarantees and indemnifications Under the Fund’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The Fund has an investment management agreement with the Adviser under which the Fund pays a daily management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.60% of the first $100,000,000 of the Fund’s average net assets; (b) 0.45% of the Semiannual report | Strategic Income Fund 47 next $150,000,000; (c) 0.40% of the next $250,000,000; (d) 0.35% of the next $150,000,000; and (e) 0.30% of the Fund’s average daily net assets in excess of $650,000,000. The Adviser has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Adviser. The Fund is not responsible for payment of the subadvisory fees. The investment management fees incurred for the six months ended November 30, 2011 were equivalent to an annual effective rate of 0.33% of the Fund’s average daily net assets. The Adviser has contractually agreed to waive fees and/or reimburse certain expenses for Class R6 shares of the Fund. This agreement excludes taxes, brokerage commissions, interest, litigation and extraordinary expenses not incurred in the ordinary course of the Fund’s business. The fee waivers and/or expense reimbursements were such that these expenses would not exceed 0.48% for Class R6 shares. The fee waivers and/or expense reimbursements will continue in effect until September 30, 2012. Prior to October 1, 2011, the Adviser had contractually agreed to waive fees and/or reimburse certain expenses for certain share classes of the Fund. This agreement excluded taxes, brokerage commissions, interest, litigation and extraordinary expenses not incurred in the ordinary course of the Fund’s business. The fee waivers and/or expense reimbursements were such that these expenses would not exceed 1.23%, 1.13%, 0.83% and 0.53% for Class R1, Class R3, Class R4 and Class R5 shares, respectively. For the six months ended November 30, 2011, there were no waivers or reimbursements related to the above agreements. Accounting and legal services. Pursuant to a service agreement, the Fund reimburses the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended November 30, 2011 amounted to an annual rate of 0.01% of the Fund’s average daily net assets. Distribution and service plans. The Fund has a distribution agreement with the Distributor. The Fund has adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R3 and Class R4 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Fund. In addition, under a service plan for Class R1, Class R3, Class R4 and Class R5 shares, the Fund pays for certain other services. The Fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Fund’s shares. CLASS 12b-1 FEE SERVICE FEE Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% 48 Strategic Income Fund | Semiannual report Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $3,801,354 for the six months ended November 30, 2011. Of this amount, $23,559 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $3,619,352 was paid as sales commissions to broker-dealers and $158,443 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Adviser. Class B and Class C shares are subject to contingent deferred sales charges (CDSCs). Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC on the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2011, CDSCs received by the Distributor amounted to $128,416 and $93,285 for Class B and Class C shares, respectively. Transfer agent fees. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended November 30, 2011 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $2,736,562 $1,844,083 Class B 831,916 168,122 Class C 3,513,248 711,040 Class I — 267,484 Class R1 36,338 1,786 Class R3 7,050 419 Class R4 1,878 200 Class R5 1,028 1,067 Class R6 — 9 Total Trustee expenses. The Fund compensates each Trustee who is not an employee of the Adviser or its affiliates. These Trustees may, for tax purposes, elect to defer receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan (the Plan). Deferred amounts are invested in various John Hancock funds and remain in the funds until distributed in accordance with the Plan. The investment of deferred amounts and the offsetting liability are included within Other receivables and prepaid expenses and Payable to affiliates — Trustees’ fees, respectively, in the accompanying Statement of assets and liabilities. Semiannual report | Strategic Income Fund 49 Note 6 — Fund share transactions Transactions in Fund shares for the six months ended November 30, 2011 and for the year ended May 31, 2011, were as follows: Six months ended 11-30-11 Year ended 5-31-11 Shares Amount Shares Amount Class A shares Sold 62,339,843 $412,430,489 128,108,796 $851,148,552 Distributions reinvested 6,934,560 45,391,294 11,443,690 76,109,362 Repurchased (43,892,589) (285,458,348) (63,142,701) (420,900,481) Net increase Class B shares Sold 5,670,787 $37,371,612 8,298,671 $55,101,464 Distributions reinvested 512,689 3,354,672 974,846 6,469,980 Repurchased (3,728,391) (24,421,772) (8,074,583) (53,569,007) Net increase Class C shares Sold 24,208,725 $160,111,883 44,154,740 $293,716,605 Distributions reinvested 1,976,020 12,925,162 2,962,913 19,714,634 Repurchased (10,750,801) (70,104,517) (12,858,627) (85,526,331) Net increase Class I shares Sold 36,429,110 $238,611,186 60,382,422 $404,086,714 Distributions reinvested 1,731,719 11,337,040 1,939,247 12,970,648 Repurchased (29,565,505) (192,900,560) (10,138,767) (67,646,577) Net increase Class R1 shares Sold 390,899 $2,573,708 731,255 $4,890,569 Distributions reinvested 32,387 212,530 64,923 431,407 Repurchased (285,605) (1,863,069) (619,291) (4,154,008) Net increase Class R3 shares Sold 192,457 $1,276,338 209,263 $1,396,671 Distributions reinvested 9,824 63,961 8,336 55,883 Repurchased (38,239) (247,628) (41,529) (275,048) Net increase Class R4 shares Sold 23,680 $155,486 70,831 $469,354 Distributions reinvested 4,984 32,623 10,916 72,417 Repurchased (34,756) (227,643) (59,047) (389,673) Net increase (decrease) Class R5 shares Sold 717,505 $4,846,302 305,421 $1,971,091 Distributions reinvested 27,546 179,955 17,566 117,063 Repurchased (155,201) (1,002,075) (47,717) (319,401) Net increase 50 Strategic Income Fund | Semiannual report Six months ended 11-30-11 Year ended 5-31-11 Shares Amount Shares Amount Class R6 shares 1 Sold 15,221 $100,000 — — Net increase — — Net increase 1 Period from 9-1-11 (inception date) to 11-30-11. Affiliates of the Fund owned 100% of shares of beneficial interest of Class R6 on November 30, 2011. Note 7 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities aggregated $808,754,035 and $676,699,315, respectively, for the six months ended November 30, 2011. Note 8 — Transactions in securities of affiliated issuers Affiliated issuers, as defined by the 1940 Act, are those in which Fund’s holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Fund’s transactions in the securities of these issuers during the six months ended November 30, 2011 is set forth below: BEGINNING ENDING SHARE SHARE REALIZED DIVIDEND ENDING AFFILIATE AMOUNT AMOUNT GAIN (LOSS) INCOME VALUE Greektown Superholdings, Inc., 8,564 8,564 — — $597,029 Common stock Bought: none Sold: none Greektown Superholdings, Inc., 164,947 159,488 ($137,840) — $11,118,510 Preferred securities Bought: none Sold: 5,459 Semiannual report | Strategic Income Fund 51 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement The Board of Trustees (the Board, the members of which are referred to as Trustees) of John Hancock Strategic Income Fund (the Fund), a series of John Hancock Strategic Series (the Trust), met in-person on May 1–3 and June 5–7, 2011 to consider the approval of the Fund’s investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser), the Fund’s investment adviser. The Board also considered the approval of the investment subadvisory agreement (the Subadvisory Agreement) among the Adviser, Manulife Asset Management (US) LLC (the Subadviser) and the Trust on behalf of the Fund. The Advisory Agreement and the Subadvisory Agreement are referred to as the Agreements. Activities and composition of the Board The Board consists of eleven individuals, nine of whom are Independent Trustees. Independent Trustees are generally those individuals who are not employed by or have any significant business or professional relationship with the Adviser or the Subadviser. The Trustees are responsible for the oversight of operations of the Fund and perform various duties required of directors of investment companies by the Investment Company Act of 1940, as amended (the 1940 Act). The Independent Trustees have hired independent legal counsel to assist them in connection with their duties. The Board has appointed an Independent Trustee as Chairperson. The Board has established four standing committees that are composed entirely of Independent Trustees: the Audit Committee; the Compliance Committee; the Nominating, Governance and Administration Committee; and the Contracts/Operations Committee. Additionally, Investment Performance Committee A is a standing committee of the Board that is composed of Independent Trustees and one Trustee who is affiliated with the Adviser. Investment Performance Committee A oversees and monitors matters relating to the investment performance of the Fund. The Board has also designated an Independent Trustee as Vice Chairperson to serve in the absence of the Chairperson. The Board also designates working groups or ad hoc committees as it deems appropriate. The approval process Under the 1940 Act, the Board is required to consider the continuation of the Agreements each year. Throughout the year, the Board, acting directly and through its committees, regularly reviews and assesses the quality of the services that the Fund receives under these Agreements. The Board reviews reports of the Adviser at least quarterly, which include Fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. The Board considers at each of its meetings factors that are relevant to its annual consideration of the renewal of the Agreements, including the services and support provided by the Adviser and Subadviser to the Fund and its shareholders. Prior to the May 1–3, 2011 meeting, the Board requested and received materials specifically relating to the Agreements. The materials provided in connection with the May meeting included information compiled and prepared by Morningstar, Inc. (Morningstar) on Fund fees and expenses, and the investment performance of the Fund. This Fund information is assembled in a format that permits comparison with similar information from a Category and a subset of the Category referred to as the Peer Group, each as determined by Morningstar, and with the Fund’s benchmark index. The Category includes all funds that invest similarly to the way the Fund invests. The Peer Group represents funds of similar size, excluding passively managed funds and funds-of-funds. The Fund’s benchmark index is an unmanaged index of securities that is provided as a basis for comparison with the Fund’s performance. Other material provided for the Fund review included (a) information on the profitability of the Agreements to the Adviser and a discussion of any additional benefits to the Adviser or Subadviser or their affiliates that result from being the Adviser or Subadviser to the Fund; (b) a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients, such as institutional clients and other investment companies, having similar investment mandates, as well as the performance of those other clients and a 52 Strategic Income Fund | Semiannual report comparison of the services provided to those other clients and the services provided to the Fund; (c) the impact of economies of scale; (d) a summary of aggregate amounts paid by the Fund to the Adviser; and (e) sales and redemption data regarding the Fund’s shares. At an in-person meeting held on May 1–3, 2011, the Board reviewed materials relevant to its consideration of the Agreements. As a result of the discussions that occurred during the May 1–3, 2011 meeting, the Board asked the Adviser for additional information on certain matters. The Adviser provided the additional information and the Board also considered this information as part of its consideration of the Agreements. At an in-person meeting held on June 5–7, 2011, the Board, including the Independent Trustees, formally considered the continuation of the Advisory Agreement between the Adviser and the Fund and the Subadvisory Agreement among the Fund, the Adviser and the Subadviser, each for an additional one-year term. The Board considered what it believed were key relevant factors that are described under separate headings presented below. The Board also considered other matters important to the approval process, such as payments made to and by the Adviser or its affiliates relating to the distribution of Fund shares and other services. The Board reviewed services related to the valuation and pricing of Fund portfolio holdings. Other important matters considered by the Board were the direct and indirect benefits to the Adviser, the Subadviser and their affiliates from their relationship with the Fund and advice from independent legal counsel with respect to the review process and materials submitted for the Board’s review. Nature, extent and quality of services The Board reviewed the nature, extent and quality of services provided by the Adviser and the Subadviser, including the investment advisory services and the resulting performance of the Fund. The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. It considered the background and experience of senior management and investment professionals responsible for managing the Fund. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser and the Subadviser responsible for the daily investment activities of the Fund, including, among other things, portfolio trading capabilities, use of technology, commitment to compliance and approach to training and retaining portfolio managers and other research, advisory and management personnel. The Board considered the Subadviser’s history and experience providing investment services to the Fund. The Board considered the Adviser’s execution of its oversight responsibilities. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs, record of compliance with applicable laws and regulation, with the Fund’s investment policies and restrictions and with the applicable Code of Ethics, and the responsibilities of the Adviser’s and Subadviser’s compliance departments. In addition to advisory services, the Board considered the quality of the administrative and non-investment advisory services provided to the Fund by the Adviser under a separate agreement. The Board noted that the Adviser and its affiliates provide the Fund with certain administrative, transfer agency, shareholder and other services (in addition to any such services provided to the Fund by third parties) and officers and other personnel as are necessary for the operations of the Fund. The Board reviewed the structure and duties of the Adviser’s administration, accounting, legal and compliance departments and its affiliate’s transfer agency operations and considered the Adviser’s and its affiliate’s policies and procedures for assuring compliance with applicable laws and regulations. Semiannual report | Strategic Income Fund 53 The Board also received information about the nature, extent and quality of services provided by and fee rates charged by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board reviewed a general analysis provided by the Adviser and the Subadviser concerning investment advisory fees charged to other clients having similar investment mandates, the services provided to those other clients as compared to the services provided to the Fund, the performance of those other clients as compared to the performance by the Fund and other factors relating to those other clients. The Board considered the significant differences between the Adviser’s and Subadviser’s services to the Fund and the services they provide to other clients. For other clients that are not mutual funds, the differences in services relate to the greater share purchase and redemption activity in a mutual fund, the generally higher turnover of mutual fund portfolio holdings, the more burdensome regulatory and legal obligations of mutual funds and the higher marketing costs for mutual funds. When compared to all clients including mutual funds, the Adviser has greater oversight and supervisory responsibility for the Fund and undertakes greater entrepreneurial risk as the sponsor of the Fund. Fund performance The Board was provided with reports, independently prepared by Morningstar, which included a comprehensive analysis of the Fund’s performance. The Board also examined materials provided by the Fund’s portfolio management team discussing Fund performance and the Fund’s investment objective, strategies and outlook. The Board also reviewed a narrative and statistical analysis of the Morningstar data that was prepared by the Adviser, which analyzed various factors that may affect the Morningstar rankings. The Board reviewed information regarding the investment performance of the Fund as compared to its Morningstar Category as well as its benchmark index (see chart below). The Board was provided with a description of the methodology used by Morningstar to select the funds in the Category. The Board also considered updated performance information provided by the Adviser at its May and June 2011 meetings. The Board regularly reviews the performance of the Fund throughout the year and attaches more importance to performance over relatively longer periods of time, typically three to five years. Set forth below is the performance of the Fund over certain time periods ended December 31, 2010 and that of its Category and benchmark index over the same periods: 1 YEAR 3 YEAR 5 YEAR 10 YEAR Strategic Income Fund Class A 14.91% 9.87% 7.90% 7.90% Multisector Bond Category Average 11.03% 7.00% 6.58% 7.88% BarCap US Agg Bond TR Index 6.54% 5.90% 5.80% 5.84% The Board noted that the Fund’s performance compared favorably to the average performance of its Category and its benchmark index’s performance for all periods shown. Expenses and fees The Board, including the Independent Trustees, reviewed the Fund’s contractual advisory fee rate payable by the Fund to the Adviser as compared with the other funds in its Peer Group. The Board also received information about the investment subadvisory fee rate payable by the Adviser to the Subadviser for investment subadvisory services. The Board considered the services provided and the fees charged by the Adviser and the Subadviser to other clients with similar investment mandates, including separately managed institutional accounts. In addition, the Board considered the cost of the services provided to the Fund by the Adviser. The Board received and considered expense information regarding the Fund’s various components, including advisory fees, distribution fees and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, administration fees and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also considered expense information regarding the Fund’s 54 Strategic Income Fund | Semiannual report total operating expense ratio (Gross Expense Ratio). The Board considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Peer Group median. As part of its analysis, the Board reviewed the Adviser’s methodology in allocating its costs to the management of the Fund and the Fund complex. The Board noted that the Fund’s advisory fee ratio was twenty basis points below the Peer Group median advisory fee ratio. The Board noted the following information about the Fund’s Gross and Net Expense Ratios for Class A shares contained in the Fund’s financial statements in relation with the Fund’s Peer Group median provided by Morningstar in April 2011: FUND (CLASS A) PEER GROUP MEDIAN Advisory Fee Ratio 0.34% 0.54% Gross Expense Ratio 0.90% 1.03% Net Expense Ratio 0.90% 0.99% The Board also received and considered information relating to the Fund’s Gross Expense Ratio and Net Expense Ratio that reflected the new methodology for calculating transfer agent fees that was approved by the Trustees at the June 2010 meeting, which has had the effect of lowering the expense ratio. The Board received and reviewed statements relating to the Adviser’s financial condition and was also provided with a profitability analysis that detailed the revenues earned and the expenses incurred by the Adviser for services under the Advisory Agreement, as well as from other relationships between the Fund and the Adviser and its affiliates. The Board reviewed the Adviser’s profitability with respect to the Fund and other funds the Board currently oversees for the year ended December 31, 2010 compared to available aggregate profitability data provided for the year ended December 31, 2009. The Board reviewed the Adviser’s profitability with respect to other fund complexes managed by the Adviser and/or its affiliates. The Board reviewed the Adviser’s assumptions and methodology of allocating expenses in the profitability analysis, noting the inherent limitations in allocating costs among various advisory products. The Board also considered a comparison of the Adviser’s profitability to that of other similar investment advisers whose profitability information is publicly available. The Board recognized that profitability may be affected by numerous factors including, among other things, fee waivers and expense reimbursements by the Adviser, the types of funds managed, expense allocations and business mix, and therefore comparability of profitability is somewhat limited. The Board considered the profitability information with respect to the Subadviser, which is affiliated with the Adviser. In addition, as noted above, the Board considered the assumptions and methodology for allocating expenses in the Subadviser’s profitability analysis. Economies of scale The Board, including the Independent Trustees, considered the extent to which economies of scale might be realized as the assets of the Fund increase. Possible changes in the advisory fee rate or structure in order to enable the Fund to participate in these economies of scale ( e.g. , through the use of breakpoints in the advisory fee at higher asset levels) are periodically discussed. The Board also considered the Adviser’s overall operations and its ongoing investment in its business in order to expand the scale of, and improve the quality of, its operations that benefit the Fund. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Board’s understanding that most of the Adviser’s costs are not specific to individual funds, but rather are incurred across a variety of products and services. To ensure that any economies are reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the contractual advisory fee rate. Semiannual report | Strategic Income Fund 55 Other benefits to the Adviser and the Subadviser The Board understands that the Adviser, the Subadviser or their affiliates may derive other ancillary benefits from their relationship with the Fund, both tangible and intangible, such as their ability to leverage investment professionals who manage other portfolios, an increase in their profile in the investment advisory community and the engagement of their affiliates and/or significant shareholders as service providers to the Fund, including for administrative, transfer agency and distribution services. The Board believes that certain of these benefits are difficult to quantify. The Board also was informed that the Subadviser may use third-party research obtained by soft dollars generated by certain mutual fund transactions to assist itself in managing all or a number of its other client accounts. Board determination The Board unanimously approved the continuation of the Advisory Agreement between the Adviser and the Fund for an additional one-year term. The Subadvisory Agreement among the Fund, the Adviser and the Subadviser was also approved for an additional one-year term. Based upon its evaluation of relevant factors in their totality, the Board was satisfied that the terms of the Agreements, including the advisory and subadvisory fee rates, were fair and reasonable and in the best interest of the Fund and its shareholders. In arriving at its decision to approve the Agreements, the Board did not identify any single factor or any group of factors as all-important or controlling, but considered all factors together. Different Trustees may have attributed different weights to the various factors considered. The Independent Trustees were also assisted by independent legal counsel in making this determination. The Trustees’ conclusions may be based in part on their consideration of these arrangements in prior years and on their ongoing regular review of Fund performance and operations throughout the year. 56 Strategic Income Fund | Semiannual report More information Trustees Investment adviser Steven R. Pruchansky, Chairman John Hancock Advisers, LLC James F. Carlin* William H. Cunningham Subadviser Deborah C. Jackson John Hancock Asset Management a division of Charles L. Ladner, * Vice Chairman # Manulife Asset Management (US) LLC Stanley Martin * Hugh McHaffie † Principal distributor Dr. John A. Moore, * Vice Chairman ^ John Hancock Funds, LLC Patti McGill Peterson * Gregory A. Russo Custodian John G. Vrysen † State Street Bank and Trust Company Officers Transfer agent Keith F. Hartstein John Hancock Signature Services, Inc. President and Chief Executive Officer Legal counsel Andrew G. Arnott K&L Gates LLP Senior Vice President and Chief Operating Officer Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the AuditCommittee †Non-Independent Trustee #Retired, effective 12-31-11 ^Effective 1-1-12 The Fund’s proxy voting policies and procedures, as well as the Fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Fund’s Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 Semiannual report | Strategic Income Fund 57 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Strategic Income Fund. 910SA 11/11 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 1/12 ITEM 2. CODE OF ETHICS. Not applicable at this time. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Strategic Series By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2012 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 23, 2012
